Exhibit 10.1

--------------------------------------------------------------------------------



 
PUBLISHED CUSIP NO. 00119JAG1
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
AGL RESOURCES INC.,
as Guarantor,
 
AGL CAPITAL CORPORATION,
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent,
 
SUNTRUST BANK and
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents,
 
and
 
BANK OF AMERICA, N.A. and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD
As Co-Documentation Agents
 
Dated as of November 10, 2011
 
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC. and
J.P. MORGAN SECURITIES LLC
as Joint Arrangers and Joint Bookrunners
 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 

   
SECTION 1.
     
DEFINITIONS
 
1.1
 
Defined Terms
2
1.2
 
Other Definitional Provisions
23
           
SECTION 2.
     
AMOUNT AND TERMS OF COMMITMENTS
         
2.1
 
Revolving Commitments
24
2.2
 
Procedure for Revolving Loan Borrowing
24
2.3
 
Swingline Commitment
25
2.4
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
26
2.5
 
Evidence of Debt
28
2.6
 
Facility Fees, etc
28
2.7
 
Termination or Reduction of Revolving Commitments
28
2.8
 
Optional Prepayments
29
2.9
 
Prepayments on Revolving Commitment Reductions
29
2.1
 
Conversion and Continuation Options
29
2.11
 
Limitations on Eurodollar Tranches
30
2.12
 
Interest Rates and Payment Dates
30
2.13
 
Computation of Interest and Fees
31
2.14
 
Inability to Determine Interest Rate
31
2.15
 
Pro Rata Treatment and Payments
32
2.16
 
Requirements of Law
33
2.17
 
Taxes
34
2.18
 
Compensation
38
2.19
 
Change of Lending Office
38
2.2
 
Illegality
39
2.21
 
Replacement of Lenders
39
2.22
 
Increase in Revolving Commitments
39
2.23
 
Defaulting Lenders
41
2.24
 
Extension of Facility Termination Date
44
           
SECTION 3.
     
LETTERS OF CREDIT
         
3.1
 
L/C Commitment
45
3.2
 
Procedure for Issuance of Letter of Credit
46
3.3
 
Existing Letters of Credit
46
3.4
 
Issuing Lender Reports
46
3.5
 
Fees and Other Charges
47



 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


Page

3.6
 
L/C Participations
47
3.7
 
Reimbursement Obligation of the Borrower
48
3.8
 
Obligations Absolute
49
3.9
 
Letter of Credit Payments
49
3.1
 
Applications
50
3.11
 
Role of Issuing Lenders
50
3.12
 
The Issuing Lenders
50
3.13
 
Effectiveness
50
           
SECTION 4.
     
REPRESENTATIONS AND WARRANTIES
         
4.1
 
Financial Condition
51
4.2
 
No Change
51
4.3
 
Existence; Compliance with Law
51
4.4
 
Power; Authorization; Enforceable Obligations
52
4.5
 
No Legal Bar
52
4.6
 
Litigation
52
4.7
 
No Default
52
4.8
 
Ownership of Property; Liens
52
4.9
 
Intellectual Property
52
4.1
 
Taxes
53
4.11
 
Federal Regulations
53
4.12
 
ERISA
53
4.13
 
Investment Company Act; Other Regulations
54
4.14
 
Subsidiaries
54
4.15
 
Use of Proceeds
54
4.16
 
Environmental Matters
54
4.17
 
Full Disclosure
55
4.18
 
Solvency
55
4.19
 
Status of Loans and Guarantee Agreement
55
4.2
 
OFAC
56
4.21
 
PATRIOT Act
56
           
SECTION 5.
     
CONDITIONS PRECEDENT
         
5.1
 
Conditions to Initial Extension of Credit
56
5.2
 
Conditions to Each Extension of Credit
57



 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


Page


   
SECTION 6.
     
AFFIRMATIVE COVENANTS
         
6.1
 
Financial Statements
58
6.2
 
Certificates; Other Information
58
6.3
 
Payment of Taxes
59
6.4
 
Maintenance of Existence; Compliance
59
6.5
 
Maintenance of Property; Insurance
60
6.6
 
Inspection of Property; Books and Records; Discussions
60
6.7
 
Notices
60
6.8
 
Environmental Laws
61
6.9
 
Maintenance of Ownership
61
6.1
 
OFAC, PATRIOT Act Compliance
61
           
SECTION 7.
     
NEGATIVE COVENANTS
         
7.1
 
Financial Condition Covenant
62
7.2
 
Liens
62
7.3
 
Fundamental Changes
64
7.4
 
Disposition of Property
64
7.5
 
Restricted Payments
64
7.6
 
Intentionally Omitted
65
7.7
 
Investments
65
7.8
 
Negative Pledge Clauses
66
7.9
 
Clauses Restricting Subsidiary Distributions
66
7.1
 
Lines of Business and Hedge Activities
66
           
SECTION 8.
     
EVENTS OF DEFAULT
             
SECTION 9.
     
THE AGENT
         
9.1
 
Appointment
70
9.2
 
Delegation of Duties
70
9.3
 
Exculpatory Provisions
70
9.4
 
Reliance by Administrative Agent
71
9.5
 
Notice of Default
72
9.6
 
Non Reliance on Agents and Other Lenders
72
9.7
 
Indemnification
72



 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


Page

9.8
 
Agent in Its Individual Capacity
73
9.9
 
Successor Administrative Agent
73
9.1
 
Co-Documentation Agents and Co-Syndication Agents
73
9.11
 
Issuing Lender
73
           
SECTION 10.
     
MISCELLANEOUS
         
10.1
 
Amendments and Waivers
73
10.2
 
Notices
75
10.3
 
No Waiver; Cumulative Remedies
77
10.4
 
Survival of Representations and Warranties
77
10.5
 
Payment of Expenses and Taxes; Indemnity; Damage Waiver
77
10.6
 
Successors and Assigns; Participations and Assignments
79
10.7
 
Adjustments; Set off
82
10.8
 
Counterparts
83
10.9
 
Severability
83
10.1
 
Integration
84
10.11
 
GOVERNING LAW
84
10.12
 
Submission To Jurisdiction; Waivers
84
10.13
 
Acknowledgements
84
10.14
 
Confidentiality
85
10.15
 
WAIVERS OF JURY TRIAL
85
10.16
 
PATRIOT Act Notice
85
10.17
 
Amendment and Restatement of Existing Credit Agreement
85
10.18
 
No Fiduciary Duty
 


 
iv

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


 
Schedules:
 
Schedule 1.1
-
Revolving Commitments

Schedule 3.3
-
Existing Letters of Credit

Schedule 4.14
-
Subsidiaries

Schedule 4.16
-
Environmental Matters

Schedule 7.2(i)
-
Existing Liens

Schedule 7.2(j)
-
Nicor Liens Securing Debt for Borrowed Money

Schedule 7.8
-
Agreements Prohibiting or Limiting Liens

 
 
Exhibits:

 
Exhibit A
-
Form of Guarantee Agreement

Exhibit B
-
Form of Compliance Certificate

Exhibit C
-
Form of Closing Certificate

Exhibit D
-
Form of Assignment and Acceptance

Exhibit E-1
-
Form of Dewey LeBoeuf LLP Legal Opinion

Exhibit E-2
-
Form of Kilpatrick Townsend & Stockton LLP Legal Opinion

Exhibit E-3
-
Form of Woodburn and Wedge Legal Opinion

Exhibit F-1
-
Form of Revolving Note

Exhibit F-2
-
Form Swingline Note

Exhibit G
-
Form of Joinder Agreement

Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 

Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 

Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
 

Exhibit H-4
 
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)


 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of November
10, 2011, among AGL RESOURCES INC., a Georgia corporation (“Holdings”), AGL
CAPITAL CORPORATION, a Nevada corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo
Bank”), as administrative agent (in such capacity, the “Administrative Agent”)
and as an Issuing Lender, SUNTRUST BANK (“SunTrust”) and JPMORGAN CHASE BANK,
N.A. (“JPMorgan Chase Bank”), as co-syndication agents (in such capacity, the
“Co-Syndication Agents”) and JPMorgan Chase Bank as an Issuing Lender, and BANK
OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as co-documentation
agents (in such capacity, the “Co-Documentation Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the Administrative Agent, the Borrower, Holdings and certain lenders
are parties to that certain Credit Agreement dated as of September 15, 2010 (as
amended prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the lenders signatory thereto made available to the Borrower a revolving
credit facility in the aggregate principal amount of $1,000,000,000;
 
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to (i) extend the maturity date of the Existing Credit
Agreement, (ii) increase the aggregate revolving credit commitments from
$1,000,000,000 to $1,300,000,000 and (iii) make certain other amendments to the
Existing Credit Agreement.  The Lenders have agreed to extend the maturity of
the Existing Credit Agreement, to increase the aggregate revolving credit
commitments and to make such other amendments to the Existing Credit Agreement
by amending and restating the Existing Credit Agreement in its entirety on the
terms and subject to the conditions hereinafter set forth;
 
WHEREAS, each of the parties hereto acknowledges and agrees that the Obligations
(as defined herein) represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the obligations of the
Borrower under the Existing Credit Agreement;
 
WHEREAS, each of the parties hereto acknowledges and agrees that this Credit
Agreement supersedes and replaces the Existing Credit Agreement; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Revolving Commitments as defined herein, are
willing severally to establish the requested revolving credit facility in favor
of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 1.
DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period plus 1.0%.  For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by Wells Fargo Bank as
its prime rate in effect at its principal office in Charlotte, North Carolina
(the Prime Rate not being intended to be the lowest or best rate of interest
charged by Wells Fargo Bank in connection with extensions of credit to
debtors).  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Administrative Agent”:  Wells Fargo Bank as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns.
 
“Administrative Fee Letter”:  the Fee Letter entered into as of October 12, 2011
among the Borrower, Holdings and Wells Fargo Bank.
 
“Affiliate”:  as to any Person, any other Person that directly or indirectly is
in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the possession, direct
or indirect, of the power to direct or to cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Group
Member.
 
“Agent Parties”:  as defined in Section 10.2(b).
 
“Agents”:  the collective reference to the Administrative Agent, the
Co-Syndication Agents and the Co-Documentation Agents.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for each Type of Loan outstanding on any day, the rate per
annum set forth below opposite the Status Level in effect on such day:
 
 
3

--------------------------------------------------------------------------------

 


Status Level
ABR Loans
Eurodollar Loans
Level I Status
0.00%
0.795%
Level II Status
0.00%
0.90%
Level III Status
0.00%
1.00%
Level IV Status
0.075%
1.075%
Level V Status
0.275%
1.275%
Level VI Status
0.475%
1.475%



“Application”:  an application from a Group Member, in such form as each Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
 
“Approved Fund”:  any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arrangers”:  means the entities listed as Joint Arrangers on the cover page
hereto.
 
“Assets”:  with respect to any Person, all or any part of its business, property
and assets wherever situated.
 
“Assignee”:  as defined in Section 10.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit D.
 
“Assignor”:  as defined in Section 10.6(c).
 
“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments then in effect, minus (b) the Total Revolving
Extensions of Credit then outstanding.
 
“Benefited Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.16(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina and New York, New York are
authorized or required by law to close, provided, that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
 
 
4

--------------------------------------------------------------------------------

 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
but not limited to, mandatorily convertible securities, trust preferred
securities, hybrid equity securities and preferred stock), any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Collateralize”:  to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if an Issuing Lender or the
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent, (b) the Borrower,
and (c) the applicable Issuing Lender or Swingline Lender.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
“Cash Management Agreement”:  any agreement to provide treasury or cash
management services, including deposit accounts, funds transfer, automated
clearinghouse, commercial credit cards, purchasing cards, cardless e-payable
services, debit cards, stored value cards, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services in the ordinary course of business of the
Borrower, Holdings and their respective Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
“Cash Management Bank”:  (i) any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement, and (ii) any Person that is a
party to a Cash Management Agreement at the time it or its relevant Affiliate
becomes a Lender (whether on the Closing Date or at a later date pursuant to the
terms hereof), in its capacity as a party to such Cash Management Agreement.
 
“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued; and provided further
that, as to any Lender seeking reimbursement or compensation hereunder with
respect to either of clause (x) or (y) immediately above or with respect to
Section 2.16(a)(i), such Lender shall only be so reimbursed or compensated to
the extent that such Lender is then generally seeking reimbursement or
compensation in respect of credit transactions entered into on or after the date
hereof similar to the transactions contemplated hereby from borrowers similarly
situated to the Borrower to the extent such Act, or any such request, rule,
guideline or directive, or Tax, as the case may be, is applicable thereto.
 
“Closing Date”:  the first date all the conditions precedent in Section 5.1 are
satisfied or waived in accordance with Section 10.1.
 
“Code”:  the Internal Revenue Code of 1986, as amended.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Communications”:  as defined in Section 10.1(b).
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld or delayed); provided, that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan or purchase participations in Letters of Credit and
Swingline Loans under this Agreement if, for any reason, its Conduit Lender
fails to fund any such Loan or purchase such participations in Letters of Credit
and Swingline Loans, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents, amendments
and waivers required or requested under this Agreement with respect to its
Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.16, 2.17 or 10.5
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Revolving Commitment.
 
 
6

--------------------------------------------------------------------------------

 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated October 12, 2011 and furnished to the Lenders.
 
“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consent Date”:  as defined in Section 2.24(a).
 
“Consolidated Net Worth”:  as of any date, the shareholders’ equity or net worth
of Holdings and the other Group Members (including, but not limited to, the
value of all Capital Stock, noncontrolling interests, accumulated other
comprehensive income or loss component of shareholders’ equity (“AOCI”) and
other equity accounts; but excluding AOCI items recorded in accordance with GAAP
and related to any non-cash pension, other post-retirement benefits liability
adjustments and accounting adjustments for hedges designated as cash flow
hedges, which have not yet settled and for which Holdings and other Group
Members have not funded required margin account cash collateral amounts), on a
consolidated basis, as determined in accordance with GAAP except as otherwise
noted above.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness and excluding, solely during the period prior to the Closing Date
(as defined in the Merger Agreement) for the Nicor Merger, any Indebtedness
incurred solely for the purpose of funding the Cash Consideration (as defined in
the Merger Agreement) necessary to consummate the Nicor Merger, provided that
(i) the proceeds of such Indebtedness have been deposited in escrow for the
benefit of the holders or lenders of such Indebtedness pending consummation of
the Nicor Merger (it being understood and agreed that such escrow, and any
associated Lien relating thereto, shall not constitute a Lien for any purpose
hereof), (ii) such escrow arrangement is reasonably satisfactory to the
Administrative Agent and (iii) the aggregate principal amount of such
Indebtedness does not exceed $1,050,000,000 at any time), determined on a
consolidated basis in accordance with GAAP.
 
 
7

--------------------------------------------------------------------------------

 
“Continuing Directors”:  the directors of Holdings on November 10, 2011 and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Co-Documentation Agents”:  as defined in the preamble hereto.
 
“Co-Syndication Agents”:  as defined in the preamble hereto.
 
“Debtor Relief Laws”:  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  subject to Section 2.23(b), any Lender that, as reasonably
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a) has failed to perform any of its funding obligations
hereunder or to pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder, including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within two Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Borrower and the
Administrative Agent in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within two Business Days after
written request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
hereunder; provided, that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such a Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.23(b)) upon delivery of written
notice of such determination to the Borrower, each issuing Lender, the Swingline
Lender and each Lender.
 
 
8

--------------------------------------------------------------------------------

 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Eligible Assignee”:  (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent, the Issuing Lenders (each such approval not to be
unreasonably withheld or delayed), and unless (x) such Person is taking delivery
of an assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed).
 
“Eligible Replacement Lender”:  as defined in Section 2.24(b).
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR 01 Page (or any successor page) as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period.  In the event that
such rate does not appear on Reuters Screen LIBOR 01 Page (or any successor
page), the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., Charlotte time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.
 
 
9

--------------------------------------------------------------------------------

 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
“Existing Credit Agreement”:  as defined in the recitals hereto.
 
“Existing Letters of Credit”:  those letters of credit set forth on Schedule 3.3
and continued under this Agreement as Letters of Credit issued hereunder.
 
“Extending Lender”:  as defined in Section 2.24(a).
 
 
10

--------------------------------------------------------------------------------

 
“Extension Date”:  as defined in Section 2.24(a).
 
“Extension Notice”:  as defined in Section 2.24(a).
 
“Facility”:  the Revolving Commitments and the extensions of credit made
thereunder.
 
“Facility Fee Rate”:  for each day during each quarterly calculation period, a
rate per annum set forth below opposite the Level in effect on such day:
 
Status Level
Facility Fee Rate
Level I Status
0.08%
Level II Status
0.10%
Level III Status
0.125%
Level IV Status
0.175%
Level V Status
0.225%
Level VI Status
                                           0.275%

 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.
 
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Wells Fargo Bank from three federal
funds brokers of recognized standing selected by it.
 
 
“Fee Letters”:  the collective reference to the Senior Lead Arrangers Fee
Letter, the JPMorgan Fee Letter and the Administrative Fee Letter.
 
 
“Fronting Exposure”:  at any time there is a Defaulting Lender, (i) with respect
to any Issuing Bank, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 2.23, and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with Section 2.23.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  those accounting principles, standards and practices generally accepted
in the United States as in effect from time to time, subject to Section 1.2(b).
 
 
11

--------------------------------------------------------------------------------

 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Subsidiaries.
 
“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
Holdings, substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantor”:  Holdings.
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Holdings”:  as defined in the preamble hereto.
 
 
12

--------------------------------------------------------------------------------

 
“Hybrid Securities”:  any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Holdings
or the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by
Holdings or the Borrower or any Subsidiaries, (ii) that have been formed for the
purpose of issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Holdings or the Borrower or any Subsidiary, and (B) payments made from time to
time on the subordinated debt.
 
“ICC Permitted Investment”: any investment permitted by subsection (a) of
Section 340.50 of the rules of the Illinois Commerce Commission.
 
“Increase Effective Date”:  as defined in Section 2.22(c).
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all capital lease (within the meaning of GAAP) obligations of such Person,
(f) all Securitization Facility Attributed Debt, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(h) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (k) all obligations of such
Person in respect of Hedge Agreements and (l) without duplication of any of the
foregoing categories, all Off-Balance Sheet Liabilities.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor under applicable law, contract or otherwise as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  Notwithstanding the foregoing, obligations of
any Person with respect to Park and Loan Transactions shall not be considered
Indebtedness.
 
“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
 
 
13

--------------------------------------------------------------------------------

 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Revolving Loan that is an ABR Loan, the
last day of each March, June, September and December to occur while such Loan is
outstanding commencing on December 31, 2011 and the final maturity date of such
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, and (d) as to any Loan (including any Swingline
Loan, but excluding any Revolving Loan that is an ABR Loan), the date of any
repayment or prepayment made or required to be made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter or such
other period as the Borrower and the Lenders may agree, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower may not select an Interest Period under the Facility that
would extend beyond the Revolving Termination Date; and
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments”:  as defined in Section 7.7.
 
 
14

--------------------------------------------------------------------------------

 
“Issuing Lender”:  each of Wells Fargo Bank and JPMorgan Chase Bank, in its
capacity as issuer of any Letter of Credit, or any other consenting Lender
approved by the Administrative Agent (such approval not to be unreasonably
withheld).
 
“Joinder Agreement”:  a Joinder Agreement, substantially in the form of Exhibit
G.
 
“JPMorgan Chase Bank”:  as defined in the preamble hereto.
 
“JPMorgan Fee Letter”:  the Fee Letter entered into as of October 12, 2011 among
the Borrower, Holdings, JPMorgan Chase Bank and J.P. Morgan Securities, LLC.
 
“L/C Commitment”: at any time, an amount equal to $250,000,000.
 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.7.
 
“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lenders.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender and any Conduit Lender.
 
“Letter of Credit”:  any letter of credit issued by an Issuing Lender hereunder
(including, without limitation, the Existing Letters of Credit) in which the
Lenders purchase a risk participation pursuant to Section 3.5(a); and “Letters
of Credit” means all of the foregoing.
 
“Level I Status”, “Level II Status”, “Level III Status”, “Level IV Status”,
“Level V Status” and “Level VI Status”:  as set forth below:
 
“Level I Status”:  exists at any date if, on such date, the Borrower’s Moody’s
Rating is A1 or better or the Borrower’s S&P Rating is A+ or better.
 
 
15

--------------------------------------------------------------------------------

 
“Level II Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A2 or
better or the Borrower’s S&P Rating is A or better.
 
“Level III Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I or Level II Status and (ii) the Borrower’s Moody’s
Rating is A3 or better or the Borrower’s S&P Rating is A- or better.
 
“Level IV Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status, Level II Status or Level III Status and (ii)
the Borrower’s Moody’s Rating is Baa1 or better or the Borrower’s S&P Rating is
BBB+ or better.
 
“Level V Status”:  exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Baa2 or better or the
Borrower’s S&P Rating is BBB or better.
 
“Level VI Status”:  exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
 
Notwithstanding the foregoing, if the Borrower is split-rated and the ratings
differential is one level, the higher rating will apply.  If the Borrower is
split-rated and the ratings differential is two Status Levels or more, the
Status Level will be determined by reference to the rating at the midpoint.  If
there is no midpoint, the higher of the two intermediate ratings will determine
the Status Level.  If at any time the Borrower ceases to have a Moody’s Rating
or an S&P Rating, then the applicable Status Level shall be determined in
accordance with the Guarantor’s credit ratings in the same manner as the
Borrower’s status is determined.  If at any time both the Borrower and the
Guarantor cease to have a Moody’s Rating or an S&P Rating, then Level VI Status
shall exist.
 
For the avoidance of doubt, if only one of Moody’s or S&P has issued a rating
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement, then the Status Level shall be
determined based solely on such rating.
 
“LIBOR Market Index Rate”:  means, for any day, (a) the rate per annum appearing
on Reuters Screen LIBOR 01 Page (or any successor page) at approximately 11:00
a.m., London time for such day, provided, if such day is not a Business Day, the
immediately preceding Business Day, as the rate for dollar deposits with a
one-month maturity; or (b) if for any reason the rate specified in clause (a) of
this definition does not so appear on Reuters Screen LIBOR 01 Page (or any
successor page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the
respective principal London offices of two reference banks reasonably designated
by the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day.
 
 
16

--------------------------------------------------------------------------------

 
“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.
 
“Loan”:  any loan made by any Lender (including, without limitation, the
Swingline Lender) pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Guarantee Agreement, the Letters of
Credit, the Applications, the Specified Hedge Agreements, if any, and the Notes.
 
“Loan Parties”:  the Borrower and the Guarantor.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of Holdings and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Material Subsidiaries” means, collectively, (a) Atlanta Gas Light Company,
Pivotal Utility Holdings, Inc., and Virginia Natural Gas, Inc. and (b) after the
Nicor Merger, Northern Illinois Gas Company.
 
“Merger Agreement”:  the Agreement and Plan of Merger, dated as of December 6,
2010, among Holdings, Apollo Acquisition Corp., an Illinois corporation, Ottawa
Acquisition LLC, an Illinois limited liability company and Nicor.
 
“Moody’s”:  Moody’s Investor Service, Inc.
 
“Moody’s Rating”:  at any time, the rating issued by Moody’s and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such rating available
from either Moody’s or S&P, the Borrower’s issuer rating issued by Moody’s then
in effect for the Borrower).
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Nicor”:  Nicor Inc., an Illinois corporation.
 
“Nicor Merger”:  the merger of a wholly-owned Subsidiary of Holdings with and
into Nicor and the immediately subsequent merger of the surviving corporation
thereof into another wholly-owned Subsidiary of Holdings in accordance with the
Merger Agreement.
 
 
17

--------------------------------------------------------------------------------

 
“Nonconsenting Lender”: any Lender that does not approve a consent, waiver or
amendment to any Loan Document requested by the Borrower or the Administrative
Agent and that requires the approval of all Lenders (or all Lenders directly
affected thereby) under Section 10.1 when the Required Lenders have agreed to
such consent, waiver or amendment.
 
“Non-Extending Lender”:  as defined in Section 2.24(a).
 
“Non-U.S. Lender”:  with respect to the Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.  For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Notes”:  the collective reference to the Revolving Notes and the Swingline
Note.
 
“Obligations”:  the collective reference to the unpaid principal of and interest
on (including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and Reimbursement Obligations and
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans, the Reimbursement Obligations, and all other obligations
and liabilities of the Borrower to the Administrative Agent, the Issuing Lender,
any Lender (or, in the case of Specified Hedge Agreements, any affiliate of any
Lender) or any Cash Management Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred pursuant
to this Agreement, any other Loan Document, the Letters of Credit, any Specified
Hedge Agreement, any Cash Management Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all fees, charges and disbursements of counsel
to the Administrative Agent, the Issuing Lender, or to any Lender that are
required to be paid by the Borrower pursuant hereto or any other Loan Document).
 
“OFAC”:  the U.S. Department of the Treasury’s Office of Foreign Assets Control.
 
“Off-Balance Sheet Liabilities”:  as to any Person (i) any due and owing
repurchase obligation or liability of such Person with respect to notes or
accounts receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction and (iv) any obligation under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan or Loan Document).
 
 
18

--------------------------------------------------------------------------------

 
“Other Taxes”:  any and all present or future stamp, court or documentary taxes
or any other excise, property, intangible, recording, filing or similar taxes
arising from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment other than an assignment pursuant to
Section 2.21.
 
“Park and Loan Transactions”:  any tariff transaction offered by pipelines or
other storage facilities, where the pipelines or other storage facilities allow
the customers to park gas on or borrow gas from the pipelines or other storage
facilities in one period and reclaim gas from or repay gas to the pipelines or
other storage facilities in a subsequent period.
 
“Participant”:  as defined in Section 10.6(b).
 
“Participant Register”:  as defined in Section 10.6(b).
 
“PATRIOT Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Permitted Acquisitions”:  as defined in Section 7.7(e).
 
“Person”:  an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state (in each case whether or not having a separate legal personality).
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in Section 10.2(b).
 
“Prior Termination Date”:  as defined in Section 2.24(b).
 
“Properties”:  as defined in Section 4.16(a).
 
“Recipient”:  (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
 
“Refunded Swingline Loans”:  as defined in Section 2.4(b).
 
“Refunding Date”:  as defined in Section 2.4(c).
 
 
19

--------------------------------------------------------------------------------

 
“Register”:  as defined in Section 10.6(f).
 
“Regulation U”:  Regulation U of the Board.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.7 for amounts drawn under Letters of
Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have
expired or been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that the Revolving Commitment of, and the portion of the
Revolving Extensions of Credit held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
 
“Requirement of Law”:  as to any Person, the articles or certificate of
incorporation or organization, by laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of Holdings or the Borrower, as the case may
be, but in any event, with respect to financial matters, the chief financial
officer or treasurer of Holdings.
 
“Restricted Payments”:  as defined in Section 7.5.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to purchase participations in Swingline Loans
and Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be increased pursuant
to Section 2.22 or otherwise changed from time to time pursuant to the terms
hereof.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.
 
 
20

--------------------------------------------------------------------------------

 
“Revolving Loans”: as defined in Section 2.1(a).
 
“Revolving Note”:  with respect to any Lender requesting the same, the
promissory note  of the Borrower in favor of such Lender evidencing the
Revolving Loans made by such Lender pursuant to Section 2.1(a), in substantially
the form of Exhibit F-1.
 
“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or been terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
“Revolving Termination Date”:  the earlier of: (i) November 10, 2016 (as such
date may be amended from time to time pursuant to Section 2.24) and (ii) the
date of any termination of the Revolving Commitments pursuant to Section 2.7 or
Section 8.
 
“Sanctioned Country”:  a country subject to a sanctions program identified on
the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
 
“Sanctioned Person”:  (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC”:  the Securities and Exchange Commission and any analogous Governmental
Authority.
 
“Securitization Facility Attributed Debt”:  at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
 
21

--------------------------------------------------------------------------------

 
“Senior Lead Arrangers Fee Letter”:  the Fee Letter entered into as of October
12, 2011 among the Borrower, Holdings, Wells Fargo Bank, Wells Fargo Securities,
LLC, SunTrust and SunTrust Robinson Humphrey, Inc.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“S&P”:  Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.
 
“S&P Rating”:  means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such rating available
from either S&P or Moody’s, the Borrower’s corporate family rating issued by S&P
then in effect for the Borrower).
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the value of the assets of such Person (based on
either fair value or present fair saleable value, as applicable) will, as of
such date, exceed the sum of the liabilities of such Person as of such date, (b)
such Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement.
 
“Status Level”:  the collective reference for Level I Status, Level II Status,
Level III Status, Level IV Status, Level V Status or Level VI Status.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of either or both of the Borrower and Holdings.
 
“SunTrust”:  as defined in the preamble hereto.
 
 
22

--------------------------------------------------------------------------------

 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $125,000,000.
 
“Swingline Exposure”:  as to any Lender at anytime, such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Swingline Lender”:  Wells Fargo Bank, in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.3.
 
“Swingline Note”:  if requested by the Swingline Lender, the promissory note of
the Borrower in favor of the Swingline Lender evidencing the Swingline Loans
made by the Swingline Lender pursuant to Section 2.3(a), in substantially the
form of Exhibit F-2, together with any amendments, modifications and supplements
thereto, substitutions therefore and restatements thereof.
 
“Swingline Participation Amount”:  as defined in Section 2.4(c).
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Capitalization”:  at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The Total Revolving Commitments as of the
Closing Date is $1,300,000,000.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan, a Eurodollar Loan or a
Swingline Loan bearing interest at an agreed rate and interest period as
provided in the last sentence of Section 2.3(a).
 
“United States”:  the United States of America.
 
“U.S. Person” any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate”:  as defined in Section 2.17(f)(ii)(C).
 
“Wells Fargo Bank”:  as defined in the preamble hereto.
 
 
23

--------------------------------------------------------------------------------

 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withholding Agent”:  any Loan Party and the Administrative Agent.
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that in the
event that any “Accounting Change” (as defined below) shall occur and such
change would otherwise result in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then if the Borrower
or the Required Lenders shall so request, (x) the Administrative Agent, the
Required Lenders and the Borrower shall negotiate adjustments to the terms
hereof to reflect such Accounting Change in good faith and (y) until the
Borrower, the Administrative Agent and the Required Lenders mutually agree to
such adjustments hereto, all financial covenants (including those contained in
Section 7.1), standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred and
provided, further, all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (ASC 825) (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, (v)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vi) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.  “Accounting Changes” refers to changes in accounting
principles required or permitted by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC
and shall include the adoption or implementation of International Financial
Reporting Standards or changes in lease accounting.
 
 
24

--------------------------------------------------------------------------------

 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
 
2.1 Revolving Commitments.
 
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Revolving Percentage
of the sum of (i) the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swingline Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment.  During the Revolving Commitment
Period, the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.
 
(b) Notwithstanding the foregoing, no Lender shall be obligated to make a
Revolving Loan hereunder if the aggregate principal amount at any one time
outstanding of such Lender’s Revolving Percentage of the Total Revolving
Extensions of Credit exceeds such Lender’s Revolving Commitment.
 
(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section 9.7
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any such payment on any date shall not relieve
any other Lender of its corresponding obligation, if any, hereunder to do so on
such date, but no Lender shall be responsible for the failure of any other
Lender to so make its Loan, purchase its participation or to make any such
payment required hereunder.
 
(d) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
 
2.2 Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
a.m., Charlotte, North Carolina time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) on the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the respective lengths of the initial
Interest Period therefor.  Each borrowing under the Revolving Commitments shall
be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided,
however, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.3(d).  Upon receipt of any such notice from the Borrower,
the Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make its Revolving Percentage of each borrowing available to the
Administrative Agent for the account of the Borrower (or, with respect to
Section 3.7, the applicable Issuing Lender) at the Funding Office prior to 1:00
p.m., Charlotte, North Carolina time, on the Borrowing Date requested by or on
behalf of the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower (or, with
respect to Section 3.7, the applicable Issuing Lender) by the Administrative
Agent crediting the account of the Borrower (or, with respect to Section 3.7,
the applicable Issuing Lender) on the books of such Funding Office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent or, at the
Borrower’s (or, with respect to Section 3.7, the applicable Issuing Lender’s)
option, by effecting a wire transfer of such amounts to an account designated by
the Borrower (or, with respect to Section 3.7, the applicable Issuing Lender) to
the Administrative Agent.
 
 
25

--------------------------------------------------------------------------------

 
2.3 Swingline Commitment.
 
(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect), (ii) the Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero and (iii) the Swingline Lender shall not make any
Swingline Loan if any Lender is at that time a Defaulting Lender, unless the
Swingline Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to Swingline Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Swingline Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with respect to
the Defaulting Lender arising from either the Swingline Loan then proposed to be
made or that Swingline Loan and all other Swingline Loans as to which the
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion; and provided, further, that the Borrower shall not use the
proceeds of any Swingline Loan to refinance any outstanding Swingline
Loan.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Each Swingline Loan shall, at the
election of the Borrower, accrue interest at either (x) the LIBOR Market Index
Rate plus the Applicable Margin for Eurodollar Loans or (y) the ABR plus the
Applicable Margin for ABR Loans, in each case as such rate is in effect from
time to time while such Swingline Loan is outstanding.  Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Revolving Percentage times the amount of such Swingline Loan.
 
 
26

--------------------------------------------------------------------------------

 
(b) The Borrower shall repay (i) each outstanding Swingline Loan not later than
14 Business Days after the date such Swingline Loan was advanced pursuant to
Section 2.3(a), and (ii) all outstanding Swingline Loans on the Revolving
Termination Date.
 
(c) The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans.  Until each Lender funds its Refunded Swingline
Loan pursuant to Section 2.4 with respect to any Swingline Loan made by the
Swingline Lender, interest in respect of such Lender’s Revolving Percentage of
such Swingline Loan shall be solely for the account of the Swingline Lender.
 
(d) The Borrower shall make all payments of principal and interest in respect of
the Swingline Loans directly to the Swingline Lender.
 
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a) Whenever the Borrower desires that the Swingline Lender make Swingline
Loans, it shall give the Administrative Agent and the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M.,
Charlotte, North Carolina time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date (which shall be
a Business Day during the Revolving Commitment Period) and (iii) whether the
Borrower elects for such Swingline Loan to accrue interest at the LIBOR Market
Index Rate plus the Applicable Margin for Eurodollar Loans or at the ABR plus
the Applicable Margin for ABR Loans.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $1,000,000 or a whole multiple of
$100,000 in excess thereof.  Not later than 3:00 P.M., Charlotte, North Carolina
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds
or, at the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender to the Administrative Agent no later than 12:00
Noon, Charlotte, North Carolina time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice,
together with all interest accrued and unpaid thereon, to repay the Swingline
Lender.  Revolving Loans made pursuant to this Section 2.4(b) initially shall
bear interest at the ABR plus the Applicable Margin for ABR Loans.  Each Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., Charlotte, North Carolina time, one Business Day after the date of such
notice.  The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans and all
interest accrued and unpaid thereon.  The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans and all interest accrued and unpaid
thereon to the extent amounts received from the Lenders are not sufficient to
repay in full such Refunded Swingline Loans and all interest accrued and unpaid
thereon.  The Administrative Agent shall give the Borrower prompt notice of any
such charge against the Borrower’s account.
 
 
27

--------------------------------------------------------------------------------

 
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b) (the “Refunding Date”), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding, together with
all interest accrued and unpaid thereon, that were to have been repaid with such
Revolving Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Lender or
the Borrower may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Loan Party; (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
 
28

--------------------------------------------------------------------------------

 
2.5 Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time in respect of
such Loans.  The Administrative Agent shall maintain the Register pursuant to
Section 10.6(f), and a record therein for each Lender, in which shall be
recorded (i) the amount of each Loan made by such Lender, the interest rate
applicable thereto and each Interest Payment Date applicable thereto, and (ii)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower on account of such Loan.  The entries made in the Register and the
records of each Lender maintained pursuant to this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such record, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made by such Lender in accordance with the terms of this Agreement.
 
(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Note evidencing the Revolving Loans of such Lender and, in the case of the
Swingline Lender only, a Swingline Note evidencing the Swingline Loans of the
Swingline Lender, payable to the order of such Lender.
 
2.6 Facility Fees, etc.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender in accordance with its Revolving Percentage a facility fee for the
period from and including the date hereof to the Revolving Termination Date,
computed at the Facility Fee Rate on the average daily amount of the Revolving
Commitment of such Lender in effect (whether or not then being used) during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on December 31, 2011; provided, however, that no facility fee
shall accrue on the Revolving Commitment of a Defaulting Lender during any
period that such Lender shall be a Defaulting Lender.
 
(b) The Borrower agrees to pay to the Administrative Agent, the Co-Syndication
Agents and the Arrangers the fees in the amounts and on the dates previously
agreed to in the Fee Letters.
 
2.7 Termination or Reduction of Revolving Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof
pursuant to Section 2.9, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $10,000,000, or an integral multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Revolving Commitments then in effect.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Commitments.
 
 
29

--------------------------------------------------------------------------------

 
2.8 Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and no later than 11:00 a.m.,
Charlotte time, on the date of such prepayment in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.18.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of the Loans shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.
 
2.9 Prepayments on Revolving Commitment Reductions.  Any reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Total Revolving
Extensions of Credit would exceed the amount of the Total Revolving Commitments
as so reduced; provided that if the aggregate principal amount of Revolving
Loans and Swingline Loans then outstanding is less than the amount of such
excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions satisfactory to the Administrative Agent.  The application
of any prepayment pursuant to this Section 2.9 shall be made, first, to ABR
Loans and, second, to Eurodollar Loans.  Each prepayment of the Loans under this
Section 2.9 shall (i) be accompanied by accrued interest to the date of such
prepayment on the amount prepaid and (ii) be applied to the Loans of the Lenders
in accordance with their respective Revolving Percentages.
 
2.10 Conversion and Continuation Options.
 
(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when a Default or an Event of Default has
occurred and is continuing.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
 
30

--------------------------------------------------------------------------------

 
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
2.11 Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (b) no more than six Eurodollar Tranches shall
be outstanding at any one time.
 
2.12 Interest Rates and Payment Dates.
 
(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin for Eurodollar Loans.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin for ABR Loans.
 
(c) Each Swingline Loan (other than an ABR Loan) shall bear interest at the rate
set forth in Section 2.3(a).
 
(d) Upon the occurrence and during the continuance of any Event of Default under
Sections 8(a) or 8(f), or (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the ABR plus the Applicable Margin or the Eurodollar Rate plus the
Applicable Margin) plus 2% (or, in the case of interest, fees and other amounts
for which no rate is provided hereunder, at the ABR (plus the Applicable Margin)
plus 2%), and, in each case, such default interest shall be payable on
demand.  To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against the Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.
 
 
31

--------------------------------------------------------------------------------

 
(e) Interest in respect of all Revolving Loans and all Swingline Loans shall be
payable in arrears on each Interest Payment Date.  Notwithstanding the
foregoing, interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.
 
2.13 Computation of Interest and Fees.
 
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).
 
2.14 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(i) the Administrative Agent shall have determined in its reasonable and good
faith judgment (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the actual cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period;
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent (upon
the instruction of the Required Lenders in the case of clause (ii) above), no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.  The
Administrative Agent shall promptly withdraw such notice when Eurodollar Loans
are again available.
 
 
32

--------------------------------------------------------------------------------

 
2.15 Pro Rata Treatment and Payments.
 
(a) Each borrowing by the Borrower from the Lenders hereunder (other than the
borrowing of Swingline Loans), and, subject to Section 2.23(a), each payment by
the Borrower on account of any facility fee and any reduction of the Revolving
Commitments of the Lenders shall be made according to the respective Revolving
Percentage of each of the relevant Lenders.
 
(b) Subject to Section 2.23(a), each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made
according to the respective Revolving Percentage of each Lender.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Charlotte,
North Carolina time, on the due date thereof to the Administrative Agent, for
the account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
 
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.
 
 
33

--------------------------------------------------------------------------------

 
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
2.16 Requirements of Law.
 
(a) If any Change in Law:
 
(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) the imposition of, or any change in the rate of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii) shall impose any other condition on such Lender, such Issuing Lender or
such other Recipient;
 
and the result of any of the foregoing is to increase the cost to such Lender,
such Issuing Lender or such other Recipient by an amount that such Lender, such
Issuing Lender or such other Recipient deems to be material, of making,
converting into, continuing or maintaining any Loans or issuing or participating
in Letters of Credit, or to reduce any amount received or receivable hereunder
in respect thereof (whether of principal, interest or any other amount), then,
in any such case, the Borrower shall promptly pay such Lender, such Issuing
Lender or such other Recipient, upon its demand, any additional amounts
necessary to compensate such Lender, such Issuing Lender or such other Recipient
for such increased cost or reduced amount receivable.  If any Lender, Issuing
Lender or other Recipient becomes entitled to claim any amounts pursuant to this
paragraph, it shall promptly notify the Borrower in writing (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that the Borrower shall not be required to compensate a Lender, an
Issuing Lender or other Recipient pursuant to this paragraph for any amounts
incurred more than three months prior to the date that such Lender, such Issuing
Lender or such other Recipient notifies the Borrower of such Lender’s, such
Issuing Lender’s or such other Recipient’s intention to claim compensation
therefor; and provided further that, if the circumstances giving rise to such
claim have a retroactive effect, then such period for which the Borrower shall
be required to compensate the Lenders, the Issuing Lenders and any other
Recipients shall be extended to include the period of such retroactive effect.
 
 
34

--------------------------------------------------------------------------------

 
(b) If any Lender or Issuing Lender shall have determined that any Change in Law
regarding capital requirements shall have the effect of reducing the rate of
return on such Lender’s, such Issuing Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender, such Issuing Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s, such Issuing Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender or such Issuing Lender to be material, then from time to time, after
submission by such Lender or such Issuing Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower shall pay
to such Lender or such Issuing Lender, as applicable, such additional amount or
amounts as will compensate such Lender, such Issuing Lender or such corporation
for such reduction; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such Lender or
such Issuing Lender notifies the Borrower of such Lender’s or such Issuing
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
period for which the Borrower shall be required to compensate the Lenders and
the Issuing Lenders shall be extended to include the period of such retroactive
effect
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender, any Issuing Lender or any other Recipeint to the
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
 
2.17 Taxes.
 
(a) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Lender.  Any and all payments by or on account of any obligation of any Loan
Party under this Agreement or any other any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
 
35

--------------------------------------------------------------------------------

 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify each Recipient, within ten days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient, or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Failure or delay on the part of any Recipient
to demand compensation pursuant to this Section shall not constitute a waiver of
such Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Recipient pursuant to this Section for any
Indemnified Taxes imposed or asserted against such Recipient more than 90 days
prior to the date that such Recipient notifies the Borrower of the imposition or
assertion of such Indemnified Taxes and of such Recipient’s intention to claim
indemnification therefor (except that, if the imposition or assertion of such
Indemnified Taxes giving rise to such claim for indemnification is retroactive,
then the 90 day period referred to above shall commence on the date such
Recipient obtains knowledge of the same).  A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender or an Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Lender, shall be
conclusive absent manifest error.
 
(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(b) relating to
the maintenance of the Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any other Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e) Whenever any Indemnified Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall, to the extent reasonably available to
the Borrower, send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof.
 
(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(i), 2.17(f)(ii) and 2.17(g) below) shall not be
required (i) if in the Lender’s reasonable judgment such completion, execution
or submission would subject such Lender to any material unreimbursed cost or
expense or (ii) if such Lender is not legally able or permitted to complete,
execute and submit such documentation.
 
 
36

--------------------------------------------------------------------------------

 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States,
 
(i) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(ii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(A) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(B) executed originals of IRS Form W-8ECI;
 
(C) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
 
37

--------------------------------------------------------------------------------

 
(D) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
 
(iii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent (A) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller, and (B) other documentation reasonably requested by the Borrower and
the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.
 
(h) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent of its legal inability to do so.
 
(i) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
 
 
38

--------------------------------------------------------------------------------

 
(j) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and for a period of one year after the indefeasible payment in full of all
Obligations and the termination of this Agreement and the other Loan Documents.
 
2.18 Compensation.  The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain Eurodollar
Loans but excluding loss of profits) that such Lender may incur or sustain (i)
if for any reason (other than a default by such Lender) a Borrowing or
continuation of, or conversion into, a Eurodollar Loan does not occur on a date
specified therefor in the notice of borrowing or notice of
conversion/continuation provided by the Borrower to the Administrative Agent,
(ii) if any repayment, prepayment or conversion of any Eurodollar Loan occurs on
a date other than the last day of an Interest Period applicable thereto
(including as a consequence of any assignment made pursuant to Section 2.21 or
any acceleration of the maturity of the Loans pursuant to Section 9.2), (iii) if
any prepayment of any Eurodollar Loan is not made on any date specified in a
notice of prepayment given by the Borrower or (iv) as a consequence of any other
failure by the Borrower to make any payments with respect to any Eurodollar Loan
when due hereunder.  Calculation of all amounts payable to a Lender under this
Section 2.18 shall be made as though such Lender had actually funded its
relevant Eurodollar Loan through the purchase of a Eurodollar deposit bearing
interest at the Eurodollar Rate in an amount equal to the amount of such
Eurodollar Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its Eurodollar Loans in any manner
it sees fit and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section 2.18.  A certificate (which
shall be in reasonable detail) showing the basis for the determinations set
forth in this Section 2.18 by any Lender as to any additional amounts payable
pursuant to this Section 2.18 shall be submitted by such Lender to the Borrower
either directly or through the Administrative Agent.  Determinations set forth
in any such certificate made in good faith for purposes of this Section 2.18 of
any such losses, expenses or liabilities shall be conclusive absent manifest
error.
 
2.19 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16, 2.17(a) or 2.20 with
respect to such Lender, to the extent permitted by law, it will designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, are not disadvantageous to
such Lender, and provided, further, that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.16, 2.17(a) or 2.20.
 
 
39

--------------------------------------------------------------------------------

 
2.20 Illegality.  If the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
shall make it unlawful, impossible or impracticable for any Lender to make,
maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent and the Borrower thereof (with supporting documentation) of
such event, then such Lender’s Revolving Commitment shall be suspended and, 30
days following such notification, shall be canceled if such unlawfulness,
impossibility or impracticability shall then be continuing.  The Borrower shall
prepay such Lender’s Loans or convert such Eurodollar Loans to ABR Loans at the
time or times and to the extent necessary to avoid such unlawfulness, together
with unpaid accrued interest thereon, unpaid accrued fees and any other amounts
due and payable to such Lender, unless, in either case, prior thereto, the
Borrower shall have given notice to such Lender that the Borrower will require
such Lender to assign and transfer all of its interests in this Agreement
pursuant to Section 2.21 and shall have caused such Lender to have so assigned
and transferred such interests.
 
2.21 Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a), (b) requires relief pursuant to Section 2.20 or (c) is a
Defaulting Lender or a Nonconsenting Lender, in each case with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or 2.17(a)
or relief pursuant to Section 2.20, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender for any amounts owing under Section 2.18 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be an Eligible Assignee,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay to the Lender being replaced all additional amounts (if any) required
pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  If any circumstances arise which result, or such Lender becomes aware
of any circumstances which are expected to result, in the Borrower having to
make such compensation or indemnification or in it becoming illegal for such
Lender to make, fund or maintain such Lender’s Eurodollar Loans, such Lender
shall use its commercially reasonable efforts to notify the Borrower thereof
and, in consultation with the Borrower, such Lender shall take all steps, if
any, it determines are reasonable and the Borrower determines are acceptable to
mitigate the effect of those circumstances; provided that no delay or failure by
any Lender to provide any such notice shall affect the obligations of the
Borrower hereunder.
 
2.22 Increase in Revolving Commitments.
 
 
40

--------------------------------------------------------------------------------

 
(a) Prior to the Revolving Termination Date, the Borrower may submit to the
Administrative Agent the Borrower’s written request that the Revolving
Commitments be increased, in each case by a minimum amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, up to a total amount so that
the Total Revolving Commitments do not exceed on any such occasion
$1,800,000,000 (the requested amount on each such occasion being the “Maximum
Revolving Commitments”), and the Administrative Agent shall promptly give notice
of such request to each Lender (the “Revolving Commitment Increase
Notice”).  Within 15 Business Days after its receipt from the Administrative
Agent of a Revolving Commitment Increase Notice, each Lender that desires to
increase its Revolving Commitment in response to such request (each such Lender,
a “Consenting Lender”) shall deliver written notice to the Administrative Agent
of its election to increase its Revolving Commitment and the maximum amount of
such increase (for each Consenting Lender, its “Additional Revolving
Commitment”), which may not be larger than the excess of (a) the Maximum
Revolving Commitments, over (b) the Total Revolving Commitments then in
effect.  The failure of any Lender to so notify the Administrative Agent of its
election and its Additional Revolving Commitment, if any, shall be deemed to be
a refusal by such Lender to increase its Revolving Commitment.
 
(b) If the sum of the Revolving Commitments then in effect plus the aggregate
Additional Revolving Commitments pursuant to Section 2.22(a) is less than the
Maximum Revolving Commitments, then the Borrower may obtain the remainder of the
Maximum Revolving Commitment from one or more new banks or other financial
institutions acceptable to the Borrower and the Administrative Agent (which
acceptance shall not be unreasonably withheld) (each a “New Lender”).  Upon (i)
the execution of a Joinder Agreement with respect to this Agreement by such New
Lender and acceptance thereof by the Administrative Agent, (ii) the execution
and delivery by the Borrower of any Notes requested by the New Lender evidencing
its Loans, and (iii) delivery of notice to the Lenders by the Administrative
Agent setting forth the effective date of the addition of the New Lender(s)
hereunder and the amount of such New Lender(s)’ Revolving Commitment(s), such
New Lender(s) shall be for all purposes Lender(s) party to this Agreement to the
same extent as if original parties hereto with Revolving Commitment(s) as set
forth on the Joinder Agreement executed by the New Lender(s); provided, however,
(i) the Total Revolving Commitments of all Lenders (including any New Lenders)
shall not exceed in the aggregate the Maximum Revolving Commitments, and (ii)
the Revolving Commitments of all Lenders that are parties hereto prior to the
addition of any New Lender shall not be affected by the addition of such New
Lender.
 
(c) If the Total Revolving Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.
 
(d) Prior to any increase in the Revolving Commitments becoming effective
pursuant to this Section 2.22, Borrower and Guarantor shall deliver such
opinions of counsel for the Borrower and the Guarantor with respect thereto as
the Administrative Agent may reasonably request, no Default or Event of Default
shall then exist or have occurred and be continuing, and the other conditions
set forth in Section 5.2 shall have been satisfied. Effective on the date on
which the increase in Revolving Commitments pursuant to this Section 2.22 takes
effect, which date shall be mutually agreed upon by the Borrower, the
Administrative Agent, and each Lender or New Lender increasing or providing, as
the case may be, its Revolving Commitments, (i) all Loans outstanding hereunder
shall be converted into, and shall be advanced as, Eurodollar Loans or ABR Loans
(or both) as selected by the Borrower by notice to the Administrative Agent in
accordance with the provisions of Section 2.22, such that all such Loans are
held by the Lenders (including any New Lenders) in the proportion of their
Revolving Percentages, as determined taking into account the increase in the
Revolving Commitments, and (ii) each New Lender and each other Lender increasing
its Revolving Commitment shall advance any additional amounts to be advanced by
it hereunder, by making funds available to the Administrative Agent, in
immediately available funds, not later than 1:00 p.m. Charlotte, North Carolina
time on such date.  After the Administrative Agent’s receipt of such funds, the
Administrative Agent shall disburse to the non-Consenting Lenders any resulting
repayments of such outstanding Loans.  If any conversion or payment of a
Eurodollar Loan pursuant to the foregoing provisions occurs on a day that is not
the last day of the applicable Interest Period, the provisions of Section 2.18
shall apply thereto.
 
 
41

--------------------------------------------------------------------------------

 
2.23 Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.1.
 
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
or the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by any Issuing Lender or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender in
respect of any participation in any Letter of Credit or Swingline Loan; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts then owing to the Lenders,
the Issuing Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against that Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts then owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or any L/C Obligations in respect of which such Defaulting
Lender has not fully funded its share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied to pay the
Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
 
 
42

--------------------------------------------------------------------------------

 
(iii) Any Defaulting Lender shall be entitled to receive any Facility Fee for
any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding amount of the Revolving Loans funded
by it, and (2) its Revolving Percentage of the stated amount of Letters of
Credit and Swingline Loans for which it has provided Cash Collateral pursuant to
Section 2.23(c) (and the Borrower shall (A) be required to pay each of the
Issuing Lenders and the Swingline Lender the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender, and (B) not be required
to pay the remaining amount of such fee that otherwise would have been required
to have been paid to that Defaulting Lender).
 
(iv) All or any part of such Defaulting Lender’s L/C Obligations and its
Swingline Exposure shall automatically (effective on the day such Lender becomes
a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) no Default shall have occurred and be continuing (and, unless the
Borrower shall have otherwise notified the Administrative Agent at the time, the
Borrower shall be deemed to have represented and warranted that such condition
is satisfied at such time), and (y) such reallocation does not cause the
Revolving Extensions of Credit of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment.  For the avoidance of doubt and
notwithstanding any provision in this Agreement to the contrary, the Borrower
shall not be required under this Agreement to deliver to the Administrative
Agent any Cash Collateral unless and until the aggregate Revolving Commitment of
all Lenders who are not Defaulting Lenders is less than the aggregate amount of
all Revolving Extensions of Credit outstanding at such time.
 
(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s L/C Obligations and its Swingline Exposure (after giving effect to any
partial reallocation pursuant to clause (iv) above) in accordance with the
procedures set forth in Section 2.23(c) for so long as such L/C Obligations and
Swingline Loans are outstanding.
 
 
43

--------------------------------------------------------------------------------

 
(b) If the Borrower, the Administrative Agent, each Issuing Lender and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Percentages (without
giving effect to Section 2.23(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of the Borrower or any other party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
(c) At any time that there shall exist a Defaulting Lender, and to the extent
that Cash Collateral is required to be delivered pursuant to Section 2.23(a),
within two Business Days upon the request of the Administrative Agent, any
Issuing Lender or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.23(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
 
(i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent.  The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to clause (ii) below.  If at any time the Administrative Agent
reasonably determines that Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
 
(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.23 in respect of Letters of
Credit or Swingline Loans shall be held and applied to the satisfaction of the
specific L/C Obligations or Swingline Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
 
 
44

--------------------------------------------------------------------------------

 
(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee)), or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.23 may be
otherwise applied in accordance with Section 2.15), and (y) the Person providing
Cash Collateral and each applicable Issuing Lender or Swingline Lender may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
2.24 Extension of Facility Termination Date.
 
(a) So long as no Default or Event of Default has occurred and is continuing and
subject to the satisfaction of the conditions set forth in Sections 2.24(b) and
2.24(c), the Borrower may, not more than two (2) times during the term of this
Agreement, no earlier than sixty (60) days and no later than thirty (30) days
prior to each anniversary of the Closing Date (such anniversary, an “Extension
Date”) request through written notice to the Administrative Agent (the
“Extension Notice”), that the Lenders extend the then existing Revolving
Termination Date for an additional one-year period.  Each Lender, acting in its
sole discretion, shall, by notice to the Administrative Agent no later than the
applicable Extension Date (except in the year in which the then existing
Revolving Termination Date shall occur, in which case such written notice shall
be delivered by the Lenders no later than fifteen (15) days prior to the then
existing Revolving Termination Date) (such date, the “Consent Date”), advise the
Administrative Agent in writing of its desire to extend (any such Lender, an
“Extending Lender”) or not to so extend (any such Lender, a “Non-Extending
Lender”) such date.  Any Lender that does not advise the Administrative Agent by
the Consent Date shall be deemed to be a Non-Extending Lender.  No Lender shall
be under any obligation or commitment to extend the then existing Revolving
Termination Date.  The election of any Lender to agree to such extension shall
not obligate any other Lender to agree to such extension.
 
(b) On the Consent Date, if Lenders holding Commitments that aggregate more than
50% of the Total Revolving Commitments (or, if the Revolving Commitments have
expired or been terminated, the Total Revolving Extensions of Credit then
outstanding) shall have agreed to such extension, then the then existing
Revolving Termination Date applicable to the Extending Lenders shall be extended
to the date that is one (1) year after the then existing Revolving Termination
Date.  All Revolving Extensions of Credit of each Non-Extending Lender shall be
subject to the then existing Revolving Termination Date, without giving effect
to such extension (such date, the “Prior Termination Date”).  In the event of an
extension of the then existing Revolving Termination Date pursuant to this
Section 2.24(b), the Borrower shall have the right, at its own expense, to
solicit commitments from existing Lenders and/or other banks or financial
institutions reasonably acceptable to the Administrative Agent (each, an
“Eligible Replacement Lender”) to replace the Revolving Commitment of any
Non-Extending Lenders for the remaining duration of this Agreement.  Any
Eligible Replacement Lender (if not already a Lender hereunder) shall become a
party to this Agreement as a Lender by delivering an executed Joinder Agreement
to the Administrative Agent and the Borrower.  The Revolving Commitment of each
Non-Extending Lender shall terminate on the Prior Termination Date, all
Revolving Extensions of Credit and other amounts payable hereunder to such
Non-Extending Lenders shall be subject to the Prior Termination Date and, to the
extent such Non-Extending Lender’s Revolving Commitment is not replaced as
provided above, the Revolving Commitments hereunder shall be reduced by the
amount of the Revolving Commitment of each such Non-Extending Lender so
terminated on the Prior Termination Date.  Notwithstanding anything to the
contrary in this Section 2.24(b), the Revolving Termination Date shall not be
extended unless the aggregate Revolving Commitments of the Extending Lenders and
any Eligible Replacement Lenders joining this Agreement pursuant to this Section
2.24(b) are greater than or equal to the aggregate amount of the Revolving
Extensions of Credit as of each Prior Termination Date.
 
 
45

--------------------------------------------------------------------------------

 
(c) An extension of the Revolving Termination Date pursuant to this Section
2.24(c) shall only become effective upon the receipt by the Administrative Agent
of a certificate (the statements contained in which shall be true) of duly
authorized officers of each of the Borrower and Holdings stating that both
before and after giving effect to such extension of the Revolving Termination
Date, (i) no Default or Event of Default shall then exist or have occurred and
be continuing and (ii) the other conditions set forth in Section 5.2 shall have
been satisfied.
 
(d) Effective on and after the Prior Termination Date, (i) each of the
Non-Extending Lenders shall be automatically released from their respective L/C
Obligations and (ii) the L/C Obligations of each Lender (other than the
Non-Extending Lenders) shall be automatically adjusted to equal such Lender’s
Revolving Percentage of such L/C Obligations.
 
 
SECTION 3.
LETTERS OF CREDIT
 
3.1 L/C Commitment.
 
(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.6(a), agrees to
issue Letters of Credit for the account of the Borrower on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by the Issuing Lender; provided that the Borrower shall not request the
Issuing Lenders to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero,
(iii) if Wells Fargo Bank or JPMorgan Chase Bank is the Issuing Lender, such
Issuing Lender’s outstanding L/C Obligations would exceed $125,000,000 or, for
any other Issuing Lender, if such Issuing Lender’s outstanding L/C Obligations
would exceed the amount of the Letters of Credit such Issuing Lender has agreed
to issue and (iv) if any Lender is at that time a Defaulting Lender, unless such
Issuing Lender has entered into an arrangement, including the delivery of Cash
Collateral, satisfactory to such Issuing Lender (in its sole discretion) with
the Borrower or such Lender to eliminate such Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such Issuing Lender has actual or potential Fronting Exposure, as it
may elect in its sole discretion.  Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $2,500,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire no later than the date
that is five Business Days prior to the Revolving Termination Date.
 
 
46

--------------------------------------------------------------------------------

 
(b) At no time shall any Issuing Lender be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
 
3.2 Procedure for Issuance of Letter of Credit.  The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.  Upon receipt of any Application, such Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than two Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower.  The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof.  The applicable Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
3.3 Existing Letters of Credit.  The Borrower, Holdings, each Issuing Lender and
the Lenders agree that, as of the Closing Date, each Existing Letter of Credit
issued for the account of the Borrower and set forth on Schedule 3.3 on the
Closing Date will be deemed issued by the Issuing Lender identified on Schedule
3.3 for the account of the Borrower under this Agreement as a Letter of Credit.
 
3.4 Issuing Lender Reports.  Unless otherwise agreed by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Lender issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Lender shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Lender makes any payment under any Letter of Credit, the date
and amount of such payment, (iii) on any Business Day on which the Borrower
fails to reimburse any payment under any Letter of Credit required to be
reimbursed to such Issuing Lender on such day, the date of such failure and the
amount of such payment and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Lender.
 
 
47

--------------------------------------------------------------------------------

 
3.5 Fees and Other Charges.
 
(a) The Borrower will pay to the Administrative Agent a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, which fee shall be shared ratably among
the Lenders according to their respective Revolving Percentages and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date;
provided, however, that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Lender pursuant to Section 2.23(c) shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Revolving Percentages allocable
to such Letter of Credit pursuant to Section 2.23(a)(iv), with the balance of
such fee, if any, payable to the Issuing Lender for its own account.  In
addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee in the amount set forth in the applicable Fee Letter, payable
quarterly in arrears on each L/C Fee Payment Date after the Issuance Date.
 
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such customary and reasonable costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
3.6 L/C Participations.
 
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lenders, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in each Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by it and the amount of each draft paid by each Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit for
which such Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement or which is not converted to ABR
Loans pursuant to Section 3.7 of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed.
 
(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.6(a) in respect of any unreimbursed portion of any
payment made by an Issuing Lender under any Letter of Credit is not paid to such
Issuing Lender on the date such payment is due, such L/C Participant shall pay
to such Issuing Lender on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360; provided that if any such amount
required to be paid by any L/C Participant pursuant to Section 3.6(a) is not
made available to such Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Facility.  A certificate of any Issuing Lender submitted
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.
 
 
48

--------------------------------------------------------------------------------

 
(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.6(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.
 
3.7 Reimbursement Obligation of the Borrower.
 
(a) The Borrower agrees to reimburse each Issuing Lender on the Business Day
next succeeding the Business Day on which such Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender for the amount of (a) such draft so paid and (b)
any Taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment.  Each such payment shall be made to such
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 2.12(b) and (ii) thereafter, Section 2.12(d).
 
(b) Unless the Borrower shall have notified the applicable Issuing Lender and
the Administrative Agent prior to 11:00 a.m., Charlotte, North Carolina time, on
the Business Day immediately prior to the date on which such draft is honored
that the Borrower intends to reimburse such Issuing Lender for the amount of
such draft in funds other than from the proceeds of Loans, the Borrower shall be
deemed to have timely given a notice of borrowing to the Administrative Agent
requesting the Lenders to make an ABR Loan on the date on which such draft is
honored in an exact amount due to such Issuing Lender.  The Administrative Agent
shall notify the Lenders of such borrowing in accordance with Section 2.2, and
each Lender shall make the proceeds of its ABR Loan included in such borrowing
available to the Administrative Agent for the account of such Issuing Lender in
accordance with Section 2.2.  The proceeds of such borrowing shall be applied
directly by the Administrative Agent to reimburse the applicable Issuing Lender
for the amount of (a) such draft so paid and (b) any Taxes, fees, charges or
other costs or expenses incurred by the Issuing Lender in connection with such
payment.
 
 
49

--------------------------------------------------------------------------------

 
(c) If for any reason an ABR Loan may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each L/C Participant (other than the applicable
Issuing Lender) shall be obligated to fund the participation that such L/C
Participant purchased pursuant to Section 3.6(a) in an amount equal to such L/C
Participant’s Revolving Percentage in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by such Issuing Lender thereunder on and as of the date which such
ABR Loan should have occurred pursuant to this Section 3.7.
 
3.8 Obligations Absolute.  The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.7 shall not be affected by, among other things,
(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, (ii) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (iii) any payment by any Issuing
Lender against presentation of a draft or certificate that does not comply with
the terms of the applicable Letter of Credit, or (iv) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or any Subsidiary.  No Issuing Lender shall be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender.  The
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.
 
3.9 Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender receiving such draft
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of such Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
 
50

--------------------------------------------------------------------------------

 
3.10 Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
 
3.11 Role of Issuing Lenders.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Lender shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Issuing
Lenders, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of
Credit.  The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
Issuing Lenders, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable or responsible for any of the matters described in clauses (i)
through (iv) of Section 3.8; provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against an Issuing
Lender, and an Issuing Lender may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
Issuing Lender’s willful misconduct or gross negligence or such Issuing Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
Issuing Lender shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
3.12 The Issuing Lenders.  Each Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Lender shall have all of the rights,
benefits and immunities (a) provided to the Administrative Agent in Section 9
with respect to any acts taken or omissions suffered by it in connection with
Letters of Credit issued by it or proposed to be issued by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Section 9 included each Issuing Lender with respect to such
acts or omissions, and (b) as additionally provided herein with respect to each
Issuing Lender.
 
3.13 Effectiveness.  Notwithstanding any termination of the Revolving
Commitments or repayment of the Loans, or both, the obligations of the Borrower
under this Section 3 shall remain in full force and effect until all of the
Issuing Lenders and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
 
4.1 Financial Condition.  The audited consolidated balance sheet of Holdings as
at December 31, 2010, and the related consolidated statements of income,
retained earnings and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present in all material respects the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  The unaudited consolidated balance sheet of Holdings as
at September 30, 2011, and the related unaudited consolidated statements of
income, retained earnings and cash flows for the nine-month period ended on such
date, fairly present in all material respects the consolidated financial
condition of Holdings as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended
(subject to normal year end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein) except, in the case of unaudited financial statements, the absence of
footnotes and subject to normal year end audit adjustments.
 
4.2 No Change.  Since December 31, 2010, no event or condition has occurred or
changed that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3 Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization except, in the case of any Subsidiary which is not a Material
Subsidiary, to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect, (b) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged except, in the case of any Subsidiary which is not a
Material Subsidiary, to the extent that the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that such non-compliance, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
 
52

--------------------------------------------------------------------------------

 
4.4 Power; Authorization; Enforceable Obligations.  Each Loan Party has the
corporate power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No authorization or approval of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, other than any such consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect.  Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law or any material Contractual Obligation of any of Holdings,
the Borrower or their respective Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
 
4.6 Litigation.  No litigation, arbitration or administrative proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened (i) against Holdings or the Borrower or
any of their respective Subsidiaries to restrain the entry by Holdings or the
Borrower into, the enforcement of or exercise of any rights by the Lenders or
the Administrative Agent under, or the performance or compliance by the Borrower
with any obligations under, this Agreement, the Notes, or the Guarantee
Agreement, or (ii) against Holdings or the Borrower or any of their Subsidiaries
which has had or would reasonably be expected to have a Material Adverse Effect.
 
4.7 No Default.  No Default or Event of Default has occurred and is continuing.
 
4.8 Ownership of Property; Liens.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property which is material to the
operation of such Group Member’s business, and good title to, or a valid
leasehold interest in, all its other property which is material to the operation
of such Group Member’s business (except where the failure to have such title, a
valid leasehold interest or other enforceable interest is not reasonably likely
to have a Material Adverse Effect), and, in the case of any Loan Party, none of
such property is subject to any Lien except as permitted by Section 7.2.
 
4.9 Intellectual Property.  Except as, either singly or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (i) each Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted; (ii) no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim and (iii) the use of Intellectual Property which is material to the
operation of each Group Member’s business does not infringe on the rights of any
Person in any material respect.
 
 
53

--------------------------------------------------------------------------------

 
4.10 Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (except as permitted under Section 7.2(c)), and, to the knowledge
of Holdings and the Borrower, no claim is being asserted, with respect to any
such Tax, fee or other charge (other than any such tax, fee or charge, the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member).
 
4.11 Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in any manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1, as applicable,
referred to in Regulation U.  After application of the proceeds of all Loans and
any purchases funded thereby, less than 25% of the assets of Holdings and the
Borrower and their Subsidiaries consist of “margin stock” (as defined in
Regulation U).
 
4.12 ERISA.  Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and, to the
knowledge and belief of Holdings and the Borrower, each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability or loss under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability or loss under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made, in any case where,
either singly or in the aggregate, the aggregate amount of loss or liability
could not reasonably be expected to have a Material Adverse Effect.
 
 
54

--------------------------------------------------------------------------------

 
4.13 Investment Company Act; Other Regulations.  No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to borrow Loans or obtain other Revolving
Extensions of Credit under this Agreement.
 
4.14 Subsidiaries.  As of the Closing Date (a) Schedule 4.14 sets forth the name
and jurisdiction of incorporation of each Subsidiary of each of Holdings and the
Borrower and, as to each such Subsidiary and the percentage of each class of
Capital Stock owned by any Loan Party, and (b)  except as set forth on Schedule
4.14, there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock performance grants granted
to employees or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of the Borrower or any of Holdings’ or the
Borrower’s respective Subsidiaries, except as created by the Loan Documents.
 
4.15 Use of Proceeds.  The proceeds of the Loans and the Letters of Credit shall
be used to repay Indebtedness under the Existing Credit Agreement, to support
the issuance of commercial paper by the Borrower, to fund Permitted Acquisitions
and capital expenditures of Holdings, the Borrower and their respective
Subsidiaries, to fund repurchases of shares of Capital Stock of Holdings, to
issue standby and/or direct pay letters of credit, to provide for ongoing
working capital needs, and for general corporate purposes of Holdings, the
Borrower and the other Group Members.
 
4.16 Environmental Matters.  Except (i) as may be disclosed on Schedule 4.16, or
(ii) as, either singly or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by any of Holdings,
the Borrower, or their respective Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
 
(b) none of Holdings, the Borrower, or their respective Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor does Holdings or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
 
55

--------------------------------------------------------------------------------

 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any of Holdings, the Borrower, or their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
4.17 Full Disclosure.  All factual information heretofore or contemporaneously
furnished by or on behalf of the Loan Parties in writing to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, when taken as a whole, true and accurate in
every material respect on the date as of which such information is dated or
certified and as of the date of execution and delivery of this Agreement by the
Lenders, and such information, when taken as a whole, is not incomplete by
omitting to state any material fact necessary to make such information not
misleading. All other such factual information hereafter furnished by or on
behalf of the Loan Parties will be, when taken as a whole, true and accurate in
every material respect on the date as of which such information is dated or
certified, and such information, when taken as a whole, shall not be incomplete
by omitting to state any material fact necessary to make such information not
misleading.
 
4.18 Solvency.  Each Loan Party is, and after giving effect to the incurrence of
all Obligations being incurred in connection herewith, will be and will continue
to be, Solvent.
 
4.19 Status of Loans and Guarantee Agreement.  The obligations of Borrower and
Holdings in respect of the Loans, the Reimbursement Obligations, and Guarantee
Agreement, respectively, constitute senior, unsubordinated, unsecured, direct
obligations of such Loan Parties and rank pari passu with such Loan Parties’
other senior, unsubordinated, unsecured obligations.
 
 
56

--------------------------------------------------------------------------------

 
4.20 OFAC.  No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.
 
4.21 PATRIOT Act.  Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended
 
 
SECTION 5.
CONDITIONS PRECEDENT
 
5.1 Conditions to Initial Extension of Credit.  The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction on the Closing Date of the following conditions precedent:
 
(a) Credit Agreement; Guarantee Agreement.  The Administrative Agent shall have
received (i)  this Agreement executed and delivered by the Agents, Holdings, the
Borrower and each Lender, (ii) the Notes requested by the Lenders as executed
and delivered by the Borrower, and (iii) the Guarantee Agreement executed and
delivered by Holdings.
 
(b) Fees.  The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid (including, without limitation, all fees
due under the Fee Letters), and all expenses for which invoices have been
presented (but only the reasonable fees and out-of-pocket expenses of one legal
counsel to the Administrative Agent), on or before the Closing Date.
 
(c) Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
 
(d) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of (1) Dewey & LeBoeuf LLP, counsel to Holdings and the Borrower,
(2) Kilpatrick Townsend & Stockton LLP, special Georgia counsel to Holdings and
(3) Woodburn and Wedge, special Nevada counsel to the Borrower, substantially in
the forms of Exhibits E-1, E-2 and E-3.  Such legal opinions shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.
 
 
57

--------------------------------------------------------------------------------

 
(e) Certificate of Officers.  The Administrative Agent shall have received
certificates of the Secretary or an Assistant Secretary of the Borrower and
Holdings containing specimen signatures of the persons authorized to execute the
Loan Documents on behalf of the Borrower and Holdings, and any other documents
provided for herein or therein, together with (x) copies of resolutions of the
Boards of Directors of the Borrower and Holdings authorizing the execution and
delivery of the Loan Documents, (y) copies of the Borrower’s and Holdings’
articles or certificate of incorporation, by-laws, and other governing or
organizational documents, and (z) a certificate of good standing from the Office
of the Secretary of State of the state of organization of each of the Borrower
and Holdings.
 
(f) Other Documents.  The Administrative Agent shall have received such other
documents, certificates, information and legal opinions as it or the Required
Lenders may have reasonably requested.
 
(g) PATRIOT Act.  The Borrower and Holdings shall have delivered to the
Administrative Agent all documentation and other information requested by the
Administrative Agent that is required to satisfy applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT Act.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, other than the payment of fees
required to be paid under Section 5.1(b), which requirement shall be satisfied
only upon a Lender’s receipt of such payment in immediately available funds,
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.
 
5.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects) on and as of such date as if
made on and as of such date, except (i) to the extent any representation and
warranty expressly relates to any earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date and except that for purposes of this
Section 5.2, the representations and warranties contained in Section 4.1 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.1, and (ii) no representation or
warranty shall be deemed made as of any date subsequent to the Closing Date as
to the matters set forth in Section 4.2, Section 4.6(ii) and Section 4.16.
 
 
58

--------------------------------------------------------------------------------

 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
 
SECTION 6.
AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each other Group Member to:
 
6.1 Financial Statements.  Furnish to the Administrative Agent  for delivery to
the Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on for such fiscal year without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Holdings’ independent certified public accountants of nationally
recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings
(other than the last fiscal quarter of each fiscal year), a copy of the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as having
been prepared in accordance with GAAP (subject to normal year end audit
adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and, in the case of quarterly financial statements, except
for the omission of footnotes and subject to normal year end audit adjustments).
 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent for
delivery to the Lenders (or, in the case of clause (d), to the relevant Lender):
 
 
59

--------------------------------------------------------------------------------

 
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be;
 
(b) (i) prompt notice to the Administrative Agent of any failure by Holdings or
the Borrower to file with the SEC any annual report on Form 10 K or quarterly
report on Form 10 Q on or before the date such report is required to be filed
pursuant to SEC regulations, and (ii) within five days after the same is filed,
notice to the Administrative Agent of the filing of any such annual report on
Form 10-K or quarterly report on Form 10-Q that had not previously been filed by
Holdings or the Borrower as described in the preceding clause (i), and the
availability to the Lenders of such filing through electronic access;
 
(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by Holdings or the Borrower with the SEC of any proxy statement,
and the availability to the Lenders of such filing through electronic access;
 
(d) at least three (3) Business Days prior to the  consummation of the Nicor
Merger (or at such other time as the Administrative Agent may  agree), a
certificate of a Responsible Officer in form reasonably satisfactory to the
Administrative Agent supplementing or reaffirming, as the case may be, the
information set forth on Schedule 7.2(j), it being understood that any
modification to such Schedule may not be deemed or construed to amend such
Schedule in any respect unless such modification is satisfactory to the
Administrative Agent in its reasonable discretion; and
 
(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
6.3 Payment of Taxes.  Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its Federal, state and
other material Taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.
 
6.4 Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except, in the case of any
Subsidiary which is not a Material Subsidiary, to the extent that the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.3 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
 
60

--------------------------------------------------------------------------------

 
6.5 Maintenance of Property; Insurance.  (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to maintain such property would not
reasonably be expected to have a Material Adverse Effect and (b) maintain
insurance (either with financially sound insurance companies or through
self-insurance) on all its property in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
 
6.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in respect of Holdings, the Borrower, and their
respective Subsidiaries in which full, true and correct entries (in all material
respects when taken as a whole) in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to their business
and activities and (b) for purposes of confirming compliance with the Loan
Documents or after the occurrence and during the continuance of an Event of
Default, upon reasonable notice from the Administrative Agent or the Required
Lenders, the Loan Parties will, permit the Lenders (and such Persons as any
Lender may designate) during normal business hours to visit and inspect, under
the Loan Parties’ guidance, any of the properties of the Group Members, to
examine all of their books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers, employees and with their
independent public accountants (and by this provision the Loan Parties authorize
such accountants to discuss with the Lenders (and such Persons as any Lender may
designate) the finances and affairs of the Group Members) all at such reasonable
times and as often as may be reasonably requested; provided, however, that
except upon the occurrence and during the continuation of any Default or Event
of Default, not more than one such visit and inspection may be conducted in any
twelve month period.  Prior to the occurrence of an Event of Default, the Loan
Parties shall only be required to pay the costs and expenses of professionals
retained by the Administrative Agent in connection with any such visit or
inspection.  So long as no Event of Default has occurred and is continuing, the
Loan Parties shall be obligated to pay all reasonable costs and expenses
incurred by the Administrative Agent and the Lenders in connection with such
visitations and inspections no more than once annually. The Loan Parties shall
receive advance notice of any proposed discussion with such accountants and
shall have the right to participate therein.
 
6.7 Notices.  Promptly, and in any event within three Business Days after any
Responsible Officer of the Borrower or Holdings has knowledge of the same, give
notice to the Administrative Agent and each Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Borrower, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Borrower, or their respective Subsidiaries and any
Governmental Authority, and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, that in any of the foregoing cases (i) through (iii) singly or in
the aggregate, could reasonably be expected to result in liabilities, losses or
claims to the Group Members in an aggregate amount in excess of $100,000,000;
and
 
 
61

--------------------------------------------------------------------------------

 
(c) any adverse change in or downgrade of, or withdrawal or suspension of, the
Moody’s Rating or the S&P Rating of which Holdings or the Borrower has received
written notification or of which Holdings or the Borrower becomes aware of the
public announcement thereof.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8 Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except where such non-compliance would not reasonably be
expected to have a Material Adverse Effect.
 
6.9 Maintenance of Ownership.  In the case of Holdings, own 100% of the Capital
Stock of the Borrower and each of the Material Subsidiaries.
 
6.10 OFAC, PATRIOT Act Compliance.  Each of the Borrower and Holdings will, and
will cause each Group Member to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
 
62

--------------------------------------------------------------------------------

 
 
SECTION 7.
NEGATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, during the
term of this Agreement, and so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of Holdings and
the Borrower shall not, and shall not permit any of the other Group Members to,
directly or indirectly:
 
7.1 Financial Condition Covenant.  Permit the ratio of Consolidated Total Debt
to Total Capitalization to be greater than 0.70:1.00  as of the end of any
fiscal month of Holdings (as determined by Holdings and the Borrower based on
their internal fiscal month-end consolidated balance sheet prepared not later
than ten days following the end of such fiscal month) or at the end of any
fiscal quarter of Holdings (as reflected on the consolidated financial
statements delivered to the Lenders pursuant to Section 6.1).  For purposes of
the foregoing, to the extent Consolidated Total Debt includes outstanding
amounts under Hybrid Securities, then a portion of the amount of such Hybrid
Securities not to exceed a total of 15% of Total Capitalization may be excluded
from Consolidated Total Debt.
 
7.2 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Mechanics’, warehousemen’s, landlord’s, materialmen’s, carriers’, and other
similar Liens arising in the ordinary course of business that are not overdue
for a period longer than 30 days or that are being contested in good faith by
appropriate proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;
 
(d) Liens in respect of judgments or awards pending appeal (other than judgments
or awards not constituting an Event of Default under Section 8(h) so long as
execution is not levied thereunder, and Liens in favor of plaintiff or defendant
in any action before a court or a tribunal as security for costs or expenses
where such action is being prosecuted or defended in the bona fide interest of
Holdings or any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 7.1, (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
 
63

--------------------------------------------------------------------------------

 
(g) Liens (x) outstanding on or over any Assets acquired after the Closing Date,
(y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i) Liens existing on the Closing Date and set forth on Schedule 7.2(i) as
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j) (i) Liens on the property of Nicor and its Subsidiaries existing at the time
the Nicor Merger is consummated and not incurred in contemplation of the Nicor
Merger (but in the case of Liens securing Indebtedness for borrowed money, only
to the extent set forth on Schedule 7.2(j) as such Schedule may be supplemented
pursuant to Section 6.2(d) hereof) and (ii) other Liens on the property of a
Person existing at the time such Person is merged or consolidated with Holdings
or any other Group Member and not incurred in contemplation with such merger or
consolidation (for the avoidance of doubt, not including any Liens described in
the foregoing clause (i));
 
(k) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which do not materially
impair their use in the operation of the business of the Borrower or any
Material Subsidiary;
 
(l) Liens with respect to any surplus assets leased by the Borrower or any
Material Subsidiary;
 
(m) Liens on any property owned by a Person other than any Loan Party or any
Material Subsidiary if a Loan Party or a Material Subsidiary holds only
leasehold interests or easements, rights-of-way, licenses or similar rights of
use or occupancy with respect to such property; and
 
(n) Liens created or outstanding on Assets of Holdings or other Group
Members,  provided that the aggregate outstanding principal, capital and nominal
amounts  secured by all Liens created or outstanding as permitted under clauses
(f), (g), (h), (i) and (j)(2) above and this clause (n) shall not at any time
exceed 15% of  Consolidated Net Worth.
 
 
64

--------------------------------------------------------------------------------

 
7.3 Fundamental Changes.  Merge (other than pursuant to the Nicor Merger),
consolidate or amalgamate, or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that so long as no Default or Event of Default has
occurred and is continuing or would result therefrom:
 
(a) any entity may be merged or consolidated with or into Holdings (provided
that Holdings shall be the continuing or surviving corporation) or any
Subsidiary of Holdings (provided that the continuing or surviving corporation
shall be a Subsidiary of Holdings unless constituting a Disposition permitted by
Section 7.4); and
 
(b) any Subsidiary of Holdings may Dispose of any or all of its Assets (i) to
Holdings or any other Subsidiary of Holdings (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.4 and may
thereafter liquidate, wind up or dissolve.
 
7.4 Disposition of Property.  Dispose of any of its Assets, whether now owned or
hereafter acquired, or, in the case of Holdings or any of its Subsidiaries,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 
(a) Dispositions in the ordinary course of business of obsolete or worn out
property or property no longer used or useful;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 7.3(b)(i);
 
(d) sales or issuances of any Subsidiary’s Capital Stock to Holdings or to any
Subsidiary of Holdings; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since September 30, 2011, would not exceed 20% of Holding’s
consolidated Assets at the end of the preceding fiscal quarter (including the
fourth fiscal quarter) of Holdings for which financial statements have most
recently been delivered to the Administrative Agent pursuant to Section 6.1.
 
7.5 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a) any Subsidiary may make Restricted Payments to Holdings or to any Subsidiary
of Holdings or to any third-party investors in any Subsidiary of Holdings;
 
 
65

--------------------------------------------------------------------------------

 
(b) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may (i) pay dividends on shares of its Capital Stock
(provided that Holdings may pay dividends on shares of its Capital Stock within
60 days after the date of declaration thereof, so long as on the date of
declaration no Event of Default shall have occurred and be continuing or result
therefrom) and (ii) purchase or otherwise acquire Capital Stock of any other
Group Member; and
 
(c) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may buy back any outstanding shares of its Capital
Stock.
 
7.6 Intentionally Omitted.
 
7.7 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a) accounts receivable arising, trade credit extended, or deposits made in
connection with the purchase price of goods or services, in each case in the
ordinary course of business;
 
(b) (x) investments in Cash Equivalents, (y) prior to the Nicor Merger, with
respect to funds to be used to effectuate the Nicor Merger, investments made in
accordance with any customary escrow arrangements, and (z) after the Nicor
Merger, with respect to Northern Illinois Gas Company and its Subsidiaries,
investments in ICC Permitted Investments;
 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by Holdings or its Subsidiaries (other than the
Borrower) subsequent to September 30, 2011 where such Investments consist of
purchases of, or other investments in, the Capital Stock or other equity or
ownership interests, assets, obligations or other interests in, Subsidiaries,
joint ventures, or other Persons, in each case that are engaged principally in
the business of purchasing, gathering, compression, transportation, generation,
distribution, exploration, production, processing or storage of natural gas or
electricity, or asset management with respect to the foregoing (the foregoing
collectively referred to as “Permitted Acquisitions”);
 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e);
 
(g) (i) intercompany Investments between Holdings and the Borrower,
(ii) intercompany Investments between Group Members (other than Holdings and the
Borrower) and (iii) intercompany Investments between any Group Member (other
than Holdings and the Borrower) and Holdings and the Borrower to the extent (A)
made in the ordinary course of business or (B) as may be reasonably necessary to
effectuate the Nicor Merger; and
 
 
66

--------------------------------------------------------------------------------

 
(h) any Investment made by Nicor or its Subsidiaries existing at the time the
Nicor Merger is consummated; provided, that such Investment was not made in
contemplation of the Nicor Merger.
 
7.8 Negative Pledge Clauses.  Except for the agreements listed or described on
Schedule 7.8 (and any successor agreement thereto in connection with the
replacement or refinancing thereof; provided, that the provisions of such
successor agreement, when taken as a whole, are no more restrictive those
contained in the agreement to which it is a successor), enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents, (b) any agreement governing any
Lien otherwise permitted hereby (in which case, any prohibition or limitation
shall only be effective against the assets covered thereby) and (c) any
agreement in effect at the time any Person becomes a Subsidiary of Holdings
(including by way of merger or consolidation) and any successor agreement
thereto in connection with the replacement or refinancing thereof; provided,
that the provisions of such successor agreement, when taken as a whole, are no
more restrictive those contained in the agreement to which it is a successor;
and provided further, that such agreement was not entered into in contemplation
of such Person becoming a Subsidiary.
 
7.9 Clauses Restricting Subsidiary Distributions.  Except for the agreements
listed on Schedule 7.8 (and any successor agreement thereto in connection with
the replacement or refinancing thereof; provided, that the provisions of such
successor agreement, when taken as a whole, are no more restrictive those
contained in the agreement to which it is a successor), enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Holdings to (a) make Restricted Payments in respect
of any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed
to, Holdings or any other Subsidiary of Holdings, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of Holdings or (c)
transfer any of its assets to Holdings or any other Subsidiary of Holdings,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions with respect to a Subsidiary imposed pursuant to an agreement
permitted hereunder that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or Assets of such
Subsidiary (in which case, any restriction shall only be effective against such
Capital Stock or Assets), (ii) any agreements with joint venture partners in
connection with joint ventures permitted by this Agreement, (iii) any agreement
in effect at the  time any Person becomes a Subsidiary of Holdings (including by
way of merger or consolidation) and any successor agreement thereto in
connection with the replacement or refinancing thereof; provided, that the
provisions of such successor agreement, when taken as a whole, are no more
restrictive those contained in the agreement to which it is a successor; and
provided further, that such agreement was not entered into in contemplation of
such Person becoming a Subsidiary, (iv) solely in the case of clause (c) above,
any agreement governing any Lien otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets covered
thereby) and (v) solely in the case of clause (c) above, customary provisions in
leases, licenses and other contracts restricting the assignment thereof.
 
7.10 Lines of Business and Hedge Activities.  (a) With respect to Holdings and
each Subsidiary (other than the Borrower), enter into any business, either
directly or through any Subsidiary, except for (i) those businesses in which
Holdings and its Subsidiaries (other than the Borrower) and its existing joint
ventures are engaged on the date of this Agreement (or, in the case of Nicor and
its Subsidiaries, on the date of the consummation of the Nicor Merger),
(ii) that are reasonably related or incidental to the businesses referred to in
the preceding clause (i), or (iii) that are being undertaken by comparable
companies in the natural gas and electricity industries, (b) with respect to the
Borrower, enter into any business, except for that in which the Borrower is
engaged on the Closing Date, or (c) with respect to Holdings, the Borrower, and
each other Group Member, enter into any Hedge Agreement except in the ordinary
course of their business and consistent with industry practices.
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 8.
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof, or (ii)
any interest on any Loan or Reimbursement Obligation or any other amount payable
hereunder or under any other Loan Document (other than any amount referred to in
clause (i) above), within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.9 or Section 7.1 of
this Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Responsible Officer of any Loan Party or (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto (after giving effect
to any applicable cure periods); or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace or notice and cure,
if any, provided in any instrument or agreement under which such Indebtedness
was created; or (iii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to cause the
acceleration of the maturity of such Indebtedness; or any such Indebtedness
shall be declared due and payable, or be required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the scheduled
maturity thereof by reason of such event or condition; provided, that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the total principal amount of which exceeds in the
aggregate $100,000,000 (which, in the case of Indebtedness arising under any
Hedge Agreement, shall be determined as the amount, if any, that would then be
payable by the Group Member thereunder if such Hedge Agreement were to be
terminated as a result of default by such Group Member); or
 
 
68

--------------------------------------------------------------------------------

 
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against any Group Member any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $100,000,000;
or
 
 
69

--------------------------------------------------------------------------------

 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i) the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
 
(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings or (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the Revolving
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare all or any portion
of the Revolving Commitments to be terminated forthwith, whereupon such portion
of the Revolving Commitments shall immediately terminate; (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
and (iii) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, exercise on behalf of itself, the Lenders and the Issuing Lenders all
rights and remedies available to it, the Lenders and the Issuing Lenders under
the Loan Documents and applicable law.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
 
 
70

--------------------------------------------------------------------------------

 
 
SECTION 9.
THE AGENT
 
9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Except as set forth in Section 9.9, the provisions of
this Section 9 are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.
 
9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
 
9.3 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
 
71

--------------------------------------------------------------------------------

 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8 and 10.1) or (ii) in the absence of its
own gross negligence or willful misconduct.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
 
72

--------------------------------------------------------------------------------

 
9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6 Non Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
 
9.7 Indemnification.  To the extent that the Borrower for any reason fails to
pay any amount required under Section 10.5 to be paid by it to the
Administrative Agent (or any sub-agent thereof), each Issuing Lender or any
other Indemnitee, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), each Issuing Lender or such other Indemnitee, as
the case may be, such Lender’s proportion (based on the percentages as used in
determining the Required Lenders as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or any Issuing Lender in its
capacity as such, or against any other Indemnitee of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such Issuing Lender in
connection with such capacity.
 
 
73

--------------------------------------------------------------------------------

 
9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
9.10 Co-Documentation Agents and Co-Syndication Agents.  None of the
Co-Documentation Agents or the Co-Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.
 
9.11 Issuing Lender.  The provisions of this Section 9 (other than Section 9.8)
shall apply to each Issuing Lender mutatis mutandis to the same extent as such
provisions apply to the Administrative Agent.
 
 
SECTION 10.
MISCELLANEOUS
 
10.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  
 
 
74

--------------------------------------------------------------------------------

 
 
The Required Lenders and each Loan Party (any required response to the matters
described in clauses (a) or (b) of this Section 10.1 not to be unreasonably
delayed by any party) party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party (any required response to the matters described in clauses (a) or (b) of
this Section 10.1 not to be unreasonably delayed by any party) party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive any principal amount or extend the final
scheduled date of maturity of any Loan or extend the expiry date of any Letter
of Credit beyond the Revolving Termination Date, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby;  (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, or release the
Guarantor from its obligations under the Guarantee Agreement without the written
consent of all Lenders; (iv) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (v) amend, modify or
waive any provision of Section 2.3 or 2.3(d) without the written consent of the
Swingline Lender, (vi) amend, modify or waive any provision of Section 3 without
the written consent of the Issuing Lenders, or (vii) modify or waive Sections
2.1(c) or 2.15 or the pro rata treatment of any Lender without the written
consent of all Lenders directly affected thereby.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Notwithstanding
anything to the contrary herein, (1) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders of each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (2) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.
 
 
 
75

--------------------------------------------------------------------------------

 
10.2 Notices.
 
(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, upon receipt if received
during the recipient’s normal business hours or the next business day if
received after recipient’s normal business hours for the day upon which such
telecopy notice was sent, addressed as follows in the case of Holdings, the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:
 
 
To Holdings:
AGL Resources Inc.

Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Chief Financial Officer
Telecopy:  (404) 584-3509
Telephone:  (404) 584-3580
 
With a copy to:                                                     AGL
Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  General Counsel
Telecopy:  (404) 584-3419
Telephone:  (404) 584-3430
 
 
To the Borrower:
AGL Capital Corporation

2325-B Renaissance Drive, Suite 10
Las Vegas, Nevada 89119
Attention:  President
Telecopy:  702-966-4247
Telephone:  702-966-4246
 
 
To the Administrative Agent
Wells Fargo Bank, National Association

or Swingline Lender:                                            1525 West W.T.
Harris Boulevard
Mail Code: D1109-019
Charlotte, NC 28262
Attention:  Syndication Agency Services
Telephone:  704-590-2706
Telecopy:  704-590-2790
 
 
76

--------------------------------------------------------------------------------

 
With a copy to:                                                    Wells Fargo
Bank, National Association
301 S. College St., 15th Floor
MAC:  D1053-150
Charlotte, NC 28202
Attention:  Allison Newman
Telephone:  704-383-5260
Telecopy:  704-715-1486
 
 
To Wells Fargo in its capacity
Wells Fargo Bank, National Association

as an Issuing Lender:                                          301 South College
St., 15th Floor
MAC:  D1053-150
Charlotte, NC 28202
Attention:  Elaine Shue
Telephone:  704-715-3133
Telecopy:  877-487-0377
 
To SunTrust:                                                        SunTrust
Bank
303 Peachtree St.
Atlanta, GA 30308
Attention:  Andrew Johnson
Telephone:  404-658-4692
Telecopy:  404-827-6270
 
To JPMorgan Chase Bank in                              JPMorgan Chase Bank, N.A.
its capacity as an Issuing Lender:                     10 S. Dearborn St.
7th Floor, IL1-0010
Chicago, IL 60603
Attention:  JeTuan A. Patterson
Telephone:  312-732-2473
Telecopy:  312-385-7107
 
With a copy to:                                                    JPMorgan
Chase Bank, N.A.
10 S. Dearborn St.
9th Floor, IL1-0090
Chicago, IL 60603
Attention:  Helen Davis
Telephone:  312-732-1759
Telecopy:  312-732-1762
 
 
To any other Lender:
the address set forth in the Administrative

Questionnaire or the Assignment and Acceptance Agreement executed by such Lender
 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
 
77

--------------------------------------------------------------------------------

 
(b) The Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  The Agent Parties (as defined below) do not warrant the adequacy of
the platform and expressly disclaim liability for errors or omissions in the
communications effected thereby (the “Communications”).  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Agent Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
Information required to be delivered pursuant to Sections 6.1, 6.2(b)(ii) and
6.2(c) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent (which notice the Administrative
Agent shall promptly provide to the Lenders) that such information has been
posted on the SEC website on the Internet at sec.gov/edaux/searches.htm, on the
Borrower’s IntraLinks site at intralinks.com or at another website identified in
such notice and accessible by the Lenders without charge.
 
10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and for a period of one year
after the indefeasible payment in full of all Obligations and the termination of
this Agreement and the other Loan Documents.
 
10.5 Payment of Expenses and Taxes; Indemnity; Damage Waiver.  The Borrower
agrees (a) to pay or reimburse the Arrangers and the Administrative Agent for
all of their reasonable out of pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate,
 
 
78

--------------------------------------------------------------------------------

 
(b) to pay or reimburse each Lender and the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and
out-of-pocket fees and disbursements of counsel (but limited in the case of fees
and disbursements of counsel to one counsel for the Administrative Agent and one
additional counsel to the Lenders (and appropriate specialty and local counsel
for each); provided, however, that in the event any Lender or its counsel
reasonably determines that it would create an actual or potential conflict of
interest to not have individual counsel, such Lender may engage and be
reimbursed for its own counsel in accordance with the foregoing), (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, Other Taxes, if any, that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, each Arranger, the
Administrative Agent, each Issuing Lender and their respective officers,
directors, employees, Affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or any Letters of
Credit or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided, that the Borrower shall have no obligation
hereunder to any Indemnitee (i) with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (ii) in any proceeding
that does not involve an act or alleged act or omission or alleged omission by
the Borrower or any of the Borrower’s affiliates and is brought by an indemnitee
against another indemnitee; provided, that notwithstanding this clause (ii), any
party to such proceeding that was acting in its capacity as an agent, an
arranger, a bookrunner or in another agency capacity with respect to the
Facility and the transactions contemplated by this Agreement and the other Loan
Documents shall be indemnified in its capacity as such in all such
proceedings.  To the maximum extent permitted by applicable law, each party to
this Agreement agrees that it shall not assert, and hereby waives, any right or
claim against any other party to this Agreement, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated by this Agreement or any other Loan
Document, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, however, that Indemnified Liabilities arising out of a claim by any
Person against an Indemnitee shall be considered direct damages for purposes of
this Section 10.5, even if such claim may constitute consequential damages with
respect to the Person asserting such claim.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including Intralinks, SyndTrak or similar systems) in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.  Without limiting
the foregoing, and to the extent permitted by applicable law, the Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than ten days after written
demand therefor.  Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to the Treasurer, AGL Resources Inc. (Telephone No.
404/584 3582) (Telecopy No. 404/584-3589), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive repayment of the Loans and all
other amounts payable hereunder.  Notwithstanding the foregoing, Indemnified
Liabilities under clause (d) of this Section 10.5 shall not include any Taxes,
other than any Taxes that represent losses, claims or damages arising solely
from any non-Tax claim.
 
10.6 Successors and Assigns; Participations and Assignments.
 
(a) This Agreement shall be binding upon and inure to the benefit of Holdings,
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender.
 
(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, postpone the date of the final maturity of the Loans
or release the Guarantor from its obligations under the Guarantee Agreement, in
each case to the extent subject to such participation.  The Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 10.7(a) as fully as
if it were a Lender hereunder.  The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17 and 10.5 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if it was a Lender; provided that, in the case of Section 2.17, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. Each
Lender selling participations (other than the sale of participations to a Lender
Affiliate) shall use its commercially reasonable efforts to provide prompt
notice to the Borrower and the Administrative Agent of such participations and
of the identity of the purchasers of such participations; provided that no delay
or failure of such notice to be so given shall affect the validity of such
sale.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.
 
 
79

--------------------------------------------------------------------------------

 
(c) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment of a Loan, unless
each of the Administrative Agent and the Borrower otherwise consents to such
lesser amount, (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.  Upon (i) the
execution and delivery of the Assignment and Acceptance by the assigning Lender
(the “Assignor”) and assignee Lender (the “Assignee”), (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, (iii) consent thereof from the Borrower to the extent required pursuant
to this paragraph (c) and (iv) if such assignee Lender is a Non-U.S. Lender,
compliance by such Person with Section 2.15(d), from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.5.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
 
80

--------------------------------------------------------------------------------

 
(d) Notwithstanding anything to the contrary contained in this Agreement, no
assignment shall be made (i) to the Borrower, Holdings or any of their
respective Subsidiaries or Affiliates, or (ii) to any Defaulting Lender or any
of its Subsidiaries, or any Person, who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) of this
Section 10.6(d).
 
(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment (but not including any Loan Parties) shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
(f) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal and stated
interest amounts of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, each other Loan Party, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loans and any Notes evidencing the Loans recorded therein for all
purposes of this Agreement.  In addition, the Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender.  Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide).  Any assignment or transfer of all or part of
a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Acceptance, and thereupon
one or more new Notes shall be issued to the designated Assignee.
 
 
81

--------------------------------------------------------------------------------

 
(g) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.
 
(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.
 
(i) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.
 
(j) Each of Holdings, the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.
 
10.7 Adjustments; Set off.
 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
 
82

--------------------------------------------------------------------------------

 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to Holdings or the Borrower, any such notice being expressly waived
by Holdings and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Holdings or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff
hereunder, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders (including the
Swingline Lender), and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lenders or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
 
 
83

--------------------------------------------------------------------------------

 
10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  Each of Holdings and the Borrower
hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the Borough of Manhattan in the city of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
10.13 Acknowledgements.  Each of Holdings and the Borrower hereby acknowledges
that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
 
84

--------------------------------------------------------------------------------

 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
 
10.14 Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) subject to an
agreement to comply with the provisions of this Section, to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facility, (j) with the consent of the applicable Loan Party providing such
information, or (k) in connection with the exercise of any remedy hereunder or
under any other Loan Document. Notwithstanding the foregoing, the parties agree
that this Agreement does not limit the ability of any party hereto (or any
employee, representative, or other agent of such party) to disclose to any
Person the tax treatment or tax structure of the financing transactions
evidenced by this Agreement; provided, however, the foregoing is not intended to
waive the attorney-client privilege or any other privileges, including the tax
advisor privilege under Section 7525 of the Code.
 
10.15 WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.16 PATRIOT Act Notice.  Each of the Lenders and the Agents hereby notifies
the Borrower and Holdings that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower and Holdings, which information includes the names and addresses of the
Borrower and Holdings and any other information that will allow such Lender or
Agent, as applicable, to identify the Borrower and Holdings in accordance with
the PATRIOT Act.
 
10.17 Amendment and Restatement of Existing Credit Agreement.  This Agreement
and the other Loan Documents amend and restate the Existing Credit Agreement and
the other "Loan Documents" (as defined in the Existing Credit Agreement). All
rights, benefits, indebtedness, interests, liabilities and obligations of the
parties to the Existing Credit Agreement and the agreements, documents and
instruments executed and delivered in connection with the Existing Credit
Agreement (collectively, the "Existing Credit Documents") are hereby renewed,
amended, restated and superseded in their entirety according to the terms and
provisions set forth herein and in the other Loan Documents.  This Agreement
does not constitute, nor shall it result in, a waiver of or release, discharge
or forgiveness of any amount payable pursuant to the Existing Credit Documents
or any indebtedness, liabilities or obligations of the Borrower or Holdings
thereunder, all of which are renewed and continued and are hereafter payable and
to be performed in accordance with this Agreement and the other Loan
Documents.  Neither this Agreement nor any other Loan Document extinguishes the
indebtedness or liabilities outstanding in connection with the Existing Credit
Documents, nor do they constitute a novation with respect thereto.
 
 
85

--------------------------------------------------------------------------------

 
10.18 No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties.  Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and each Loan Party and their respective
stockholders or its affiliates.  Each Loan Party acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, (ii) in connection therewith and with the process leading
to such transaction each of the Lenders is acting solely as a principal and not
the agent or fiduciary of each Loan Party and their respective management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising any Loan Party on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents
and (iv) it has consulted its own legal and financial advisors to the extent it
deemed appropriate.  Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Borrower agrees that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to Borrower, in connection with such
transaction or the process leading thereto.
 
[Remainder of Page intentionally blank:  next page is Signature Page]

 
86

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
AGL RESOURCES INC.
 
 
By:
/s/ Andrew W. Evans
 

Name: Andrew W. Evans
Title:   Executive Vice President and Chief Financial Officer
 
AGL CAPITAL CORPORATION
 
 
By:
/s/ Paul R. Shlanta
 

Name:  Paul R. Shlanta
Title:    President


 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, and
an Issuing Lender
 
 
By:
/s/ Allison Newman
 

Name:  Allison Newman
Title:    Director

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as Co-Syndication Agent and a Lender
 
 
By:
/s/ Andrew Johnson
 

Name:  Andrew Johnson
Title:    Director

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent, a Lender, and an Issuing
Lender
 
 
By:
/s/ Helen D. Davis
 

Name:   Helen D. Davis
Title:     Vice President

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation Agent and a Lender
 
 
By:
/s/ Alan Reiter
 

Name:  Alan Reiter
Title:    Vice President

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Co-Documentation Agent and a Lender
 
 
By:
/s/ Mike Mason
 

Name:  Mike Mason
Title:    Director
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Michael T. Sagges
 

Name:  Michael T. Sagges
Title:     Vice President
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Kenneth W. Deere
 

Name:  Kenneth W. Deere
Title:    Senior Vice President
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Mark Walton
 

Name:  Mark Walton
Title:    Authorized Signatory
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A., as a Lender
 
 
By:
/s/ Michael King
 

Name:  Michael King
Title:    Authorized Signatory
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
 
By:
/s/ Brian D. Williams
 

Name:  Brian D. Williams
Title:    Authorised Signatory
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
/s/ Thane Rattew
 

Name:   Thane Rattew
Title:     Managing Director
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY, as a Lender
 
 
By:
/s/ John Canty
 

Name:   John Canty
Title:     Senior Vice President
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK
MELLON,                                                                           as
a Lender
 
 
By:
/s/ John N. Watt
 

Name:  John N. Watt
Title:    Vice President
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
By:
/s/ Robert T. Barnaby
 

Name:   Robert T. Barnaby
Title:     Vice President
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
PNC BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Dale A. Stein
 

Name:   Dale A. Stein
Title:     Senior Vice President


 


 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
REVOLVING COMMITMENTS
 
LENDER
REVOLVING COMMITMENT
Well Fargo Bank, National Association
$     139,750,000
SunTrust Bank
$     139,750,000
JP Morgan Chase Bank. N.A.
$     128,375,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$     128,375,000
Bank of America, N.A.
$       97,500,000
U.S. Bank National Association
$       97,500,000
Fifth Third Bank
$       81,250,000
Goldman Sachs Bank USA
$       81,250,000
Morgan Stanley Bank, N.A.
$       81,250,000
The Royal Bank of Scotland plc
$       81,250,000
The Bank of Nova Scotia
$       65,000,000
The Northern Trust Company
$       65,000,000
The Bank of New York Mellon
$       48,750,000
Branch Banking and Trust Company
$       32,500,000
PNC bank, National Association
$       32,500,000
Total Revolving Commitments
$  1,300,000,000



 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.3
 
EXISTING LETTERS OF CREDIT
 
1)  
LC# F845642 issued by SunTrust Bank in the original stated amount of $2,000,000.

 
2)  
LC# F852756 issued by SunTrust Bank in the original stated amount of $151,400.

 
          3) LC# IS0006195 issued by Wells Fargo Bank, National Association in
the original stated amount of $2,000,000.
 
          4) LC# IS0006216 issued by Wells Fargo Bank, National Association in
the original stated amount of $151,400.
 


 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14
 
SUBSIDIARIES
 
Name
Jurisdiction
of
Organization
Additional
Jurisdictions
Qualified
% of Capital Stock owned by AGL Resources Inc. or its Subsidiaries
AGL C&I Energy Services, Inc.
Delaware
PA, VA
100%
AGL Capital Corporation
Nevada
None
100%
AGL Capital Trust I
Delaware
None
100%
AGL Capital Trust II
Delaware
None
100%
AGL Capital Trust III
Delaware
None
100%
AGL Investments, Inc.
Georgia
None
100%
AGL Macon Holdings, Inc.
Georgia
None
100%
AGL Renewables, LLC
Georgia
None
100%
AGL Resources Inc. Political Action Committee, Inc.
Georgia
None
Nonprofit Corporation
AGL Resources Georgia PAC
None
None
Nonprofit PAC
AGL Resources Private Foundation Inc.
Georgia
None
Nonprofit Corporation
AGL Rome Holdings, Inc.
Georgia
None
100%
AGL Services Company
Georgia
FL, NJ, TN, TX, VA
100%
AGL Southeast LNG, L.L.C.
Georgia
None
100%
AGL Utilipro Holdings, LLC
Georgia
None
100%
Atlanta Gas Light Company
Georgia
WV
100%
Apollo Acquisition Corp.
Illinois
None
100%
BioSolids Holdings, LLC
Georgia
None
100%
Chattanooga Gas Company
Tennessee
None
100%
Compass Energy Consulting, LLC
Virginia
PA
100%
Compass Energy Gas Services, LLC
Virginia
CA, OH
100%
Compass Energy Services, Inc.
Virginia
CA, DE, IN, MD, NJ, NY, OH, PA, TN
100%
Customer Care Services, Inc.
Georgia
None
100%
Employee Care Program, Inc.
Georgia
None
Nonprofit Corporation
Energy Risk Integrated Services Corporation
Hawaii
GA
100%
Georgia Gas Company
Georgia
AL
100%
Georgia Natural Gas Company
Georgia
None
100%
GERIC Insurance Risk Retention Group, Inc.
Hawaii
None
100%
Global Energy Resources Insurance Corporation
Hawaii
None
100%
Golden Triangle Storage, Inc.
Delaware
TX
100%
HPMT, Kft.
Hungary
None
100%
Jefferson Island Storage & Hub, LLC
Delaware
LA, TX
100%
Magnolia Enterprise Holdings, Inc.
Georgia
SC
100%
NUI Capital Corp.
Florida
None
100%
NUI Corporation
New Jersey
NY
100%
NUI Energy Brokers, Inc.
Delaware
NJ, TX
100%
NUI Hungary, Inc.
Delaware
None
100%
NUI International, Inc.
Delaware
None
100%
NUI Sales Management, Inc.
Delaware
None
100%
NUI Saltville Storage, Inc.
Delaware
None
100%
Ottawa Acquisition LLC
Illinois
None
100%
Pivotal Energy Services, Inc.
Georgia
VA
100%
Pivotal Jefferson Island Storage & Hub, LLC
Delaware
None
100%
Pivotal LNG, Inc.
Delaware
AL, VA
100%
Pivotal Propane of Virginia, Inc.
Delaware
VA
100%
Pivotal Storage, Inc.
Delaware
None
100%
Pivotal Utility Holdings, Inc.
New Jersey
FL, MD, NC, NY, PA
100%
PTC BioSolids, LLC
Georgia
None
100%
Renewco, LLC
Delaware
None
50%
Renewco-Meadow Branch, LLC
Delaware
GA, TN
100%
Renewco-Pine Ridge, LLC
Delaware
None
100%
Renewco-Richland Creek, LLC
Delaware
None
100%
SanGroup, LLC
Florida
None
27.7721%
Sequent Energy Canada Corp.
Delaware
TX; Canada:  AB, BC, MB, ON, QC, SK
100%
Sequent Energy Management, L.P.
Georgia
CA, IA, IL, MI, NJ, NM, NY, PA, TX, VA,WV
100%
Sequent Energy Services Inc.
Delaware
NJ, PA
100%
Sequent Holdings, LLC
Georgia
None
100%
Sequent, LLC
Georgia
TX
100%
Southeast LNG Distribution Company, L.L.C.
Delaware
None
50%
Southeastern LNG, Inc.
Georgia
VA
100%
SouthStar Energy Services LLC
Delaware
AL, FL, GA, KY, MS, NC, OH, SC, TN, VA
   85%
T.I.C. Enterprises, LLC
Delaware
GA, NJ, PA, SC
100%
Triple Diamond Storage, Inc.
Delaware
None
100%
Trustees Investments, Inc.
Georgia
None
100%
Utilipro Services, LLC
Delaware
GA, TN
33.33%
Utilipro Services Florida, LLC
Delaware
None
100%
Virginia Gas Company
Delaware
VA
100%
Virginia Natural Gas, Inc.
Virginia
GA
100%



 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.16
 
ENVIRONMENTAL MATTERS
 
1)  
Manufactured Gas Plants.

 
Georgia and Florida.  Atlanta Gas Light Company (“AGLC”) is required to
investigate possible environmental contamination at manufactured gas plants
(“MGP”) and, if necessary, clean up any contamination. AGLC has been associated
with ten MGP sites in Georgia and three in Florida. One new former MGP site has
been recently identified adjacent to an existing MGP remediation site. Based on
investigations to date, cleanup has either already occurred or is likely at most
of these sites.  As of June 30, 2010, the remediation program in Georgia was
approximately 100% complete, except for a few remaining areas of recently
discovered impact, although ground water remediation continues.  Investigation
is concluded for one phase of the Orlando, Florida site; however, the
Environmental Protection Agency has not approved the clean up plans. For
elements of the Georgia and Florida sites where we still cannot provide
engineering cost estimates, considerable variability remains in future cost
estimates. As reported in Holdings’ Quarterly Report on Form 10-Q for the
quarter ending September 30, 2011, the projected costs of the remaining
remediation at these sites are estimated to be $39-101 million.
 
New Jersey.  In New Jersey, Pivotal Utility Holdings, Inc. (f/k/a NUI Utilities,
Inc.) (“PUHI”) owns five properties where former MGPs were operated.  A sixth
MGP site, formerly operated by Elizabethtown Gas, a division of PUHI, operating
in New Jersey (“ETG”), is now owned by a church.  PUHI is currently conducting
remediation activities with oversight from the New Jersey Department of
Environmental Protection. Various investigation and cleanup investigations have
been conducted and are progressing slowly, but cleanups are likely at most
sites.  Because we still cannot provide engineering cost estimates, considerable
variability remains in future cost estimates. As reported in Holdings’ Quarterly
Report on Form 10-Q for the quarter ending September 30, 2011, the projected
costs of the remaining remediation at these sites are estimated to be $124-175
million.
 
Other States.  Outside of New Jersey, subsidiary NUI Corporation owns, or
previously owned, ten properties located in the states of North Carolina, South
Carolina, Pennsylvania, New York and Maryland on which MGPs were operated by NUI
or by other parties in the past.  Two sites (Athens, Pennsylvania; Reidsville,
North Carolina) have been sold to third parties, who have agreed to indemnify
NUI against environmental liabilities.
 
Of these ten sites, only one site (Elizabeth City, North Carolina) has had any
regulatory activity over the past ten years.  The Elizabeth City site is subject
to an Administrative Consent Order with the North Carolina Department of
Environment and Natural Resources (“NCDENR”), dated October 31, 2001, and under
such order, the Company has entered the formal site investigation stage.
 
Currently, there is only limited information available to assess the potential
environmental liability associated with these non-New Jersey sites, and the
liability for these sites will remain an uncertainty until a more vigorous
environmental assessment is performed.  As reported in Holdings’ Quarterly
Report on Form 10-Q for the quarter ending September 30 2011, the projected
costs of the remediation at the Elizabeth City site is estimated to be $11-16
million.
 
For additional discussion and detailed description of MGP matters, including
regulatory recovery mechanism, see Holdings’ 2010 10-K filing and Holdings’ 10-Q
filing for the quarter ending September 30, 2011.
 
2)  
Pipeline Replacement.

 
See Holdings’ 2010 10-K filing and Holdings’ 10-Q filing for the quarter ending
September 30, 2011 for a detailed discussion of Holdings’ ongoing pipeline
replacement efforts throughout Holdings’ subsidiary utility territories.
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2(i)
 
EXISTING LIENS
 
NONE.
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2(j)
 
NICOR LIENS SECURING DEBT FOR BORROWED MONEY
 
1.  
Liens granted pursuant to that certain Trust Indenture and Security Agreement,
dated as of May 15, 2011, between Horizon Pipeline Company, L.L.C., as the
Company, and BNY Midwest Trust Company, as the Trustee, as amended, restated,
modified, renewed, refunded, replaced or refinanced.

 
2.  
Liens granted pursuant to that certain Indenture, dated as of January 1, 1954,
between Commonwealth Edison Company and Continental Illinois National Bank and
Trust Company of Chicago, as amended, restated, modified, renewed, refunded,
replaced or refinanced.

 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.8
 
AGREEMENTS PROHIBITING OR LIMITING LIENS
 
1.  
Indenture, dated December 1, 1989, as amended, between Atlanta Gas Light Company
and The Bank of New York Mellon, as successor trustee, pursuant to which Atlanta
Gas Light Company issued its medium term notes.

 
2.  
Loan Agreement, dated June 1, 1996, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, as amended by that
certain First Amendment to Loan Agreement, dated September 1, 2010, pursuant to
which Pivotal Utility Holdings Inc. (f/k/a NUI Utilities, Inc.) issued
$39.0 million bonds, due June 1, 2026.

 
3.  
Loan Agreement, dated December 1, 1998, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, pursuant to which
NUI Utilities issued $40.0 million 5.25% bonds due November 1, 2033.

 
4.  
Loan Agreement, dated April 1, 2005, between Pivotal Utility Holdings, Inc. and
Brevard County, FL, as amended by that certain First Amendment to Loan
Agreement, dated June 1, 2008, and by that certain Second Amendment to Loan
Agreement, dated September 1, 2010, pursuant to which Pivotal Utility Holdings,
Inc. issued $20 million bonds due October 1, 2024.

 
5.  
Loan Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and
New Jersey Economic Development Authority, as amended by that certain First
Amendment to Loan Agreement, dated June 1, 2008, and by that certain Second
Amendment to Loan Agreement, dated September 1, 2010, pursuant to which Pivotal
Utility Holdings, Inc. issued $46.5 million bonds due October 1, 2022.

 
6.  
Loan Agreement, dated May 1, 2007, between Pivotal Utility Holdings, Inc. (f/k/a
NUI Utilities, Inc. and NUI Corporation) and New Jersey Economic Development
Authority, as amended by that certain First Amendment to Loan Agreement, dated
June 1, 2008, and by that certain Second Amendment to Loan Agreement, dated
September 1, 2010, pursuant to which NUI Utilities issued $54.6 million bonds
due June 1, 2032.

 
7.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement dated December 17, 2010, and by that
certain Second Amendment to Reimbursement Agreement dated August 11, 2011,
pursuant to which direct pay letters of credit will be posted to support the
bonds for which the Loan Agreement referred to in item 2 above was executed.

 
8.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement dated December 17, 2010, and by that
certain Second Amendment to Reimbursement Agreement dated August 11, 2011,
pursuant to which direct pay letters of credit will be posted to support the
bonds for which the Loan Agreement referred to in item 6 above was executed.

 
9.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and The Bank of
Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and Lender,
as amended by that First Amendment to Reimbursement Agreement dated December 17,
2010, and by that certain Second Amendment to Reimbursement Agreement dated
August 11, 2011, pursuant to which direct pay letters of credit will be posted
to support the bonds for which the Loan Agreement referred to in item 4 above
was executed.

 
10.  
Reimbursement Agreement dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and The
Bank of Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and
Lender, as amended by that First Amendment to Reimbursement Agreement dated
December 17, 2010, and by that certain Second Amendment to Reimbursement
Agreement dated August 11, 2011, pursuant to which direct pay letters of credit
will be posted to support the bonds for which the Loan Agreement referred to in
item 5 above was executed.

 
11.  
Master Program Agreements, Consent and Assignment Agreements, Loan Agreements or
other similar financing documents pursuant to which lending institutions lend
money to subsidiaries of Holdings to finance capital improvements made to
departments, instrumentalities, agencies, and other entities of the United
States government by such Holdings subsidiaries pursuant to government area-wide
contracts, such loans being secured by liens on accounts receivable payable by
the U.S. Government to Holdings or Holdings subsidiaries.

 
12.  
Credit Agreement, dated April 23, 2010, among Northern Illinois Gas Company and
Nicor Inc., as Borrowers, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and any renewal, extension,
refinancing or replacement thereof, as amended, restated, modified, renewed,
refunded, replaced or refinanced (including by means of sales of debt securities
or preferred equity) in whole or in part from time to time (and whether or not
with the original administrative agent and lenders or another administrative
agent or agents or other lenders and whether provided under a credit or other
agreement or an indenture).

 
13.  
364-Day Credit Agreement, dated as of April 19, 2011, among Northern Illinois
Gas Company, as Borrower, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and any renewal, extension,
refinancing or replacement thereof, as amended, restated, modified, renewed,
refunded, replaced or refinanced (including by means of sales of debt securities
or preferred equity) in whole or in part from time to time (and whether or not
with the original administrative agent and lenders or another administrative
agent or agents or other lenders and whether provided under a credit or other
agreement or an indenture).

 
14.  
Trust Indenture and Security Agreement dated May 15, 2001, between Horizon
Pipeline Company, L.L.C, as the Company, and BNY Midwest Trust Company, as the
Trustee, amended, restated, modified, renewed, refunded, replaced or refinanced.

 
15.  
Indenture dated January 1, 1954, between Commonwealth Edison Company and
Continental Illinois National Bank and Trust Company of Chicago, as amended,
restated, modified, renewed, refunded, replaced or refinanced.

 
16.  
$120,000,000 in Central Valley Gas Storage, L.L.C. debt financing currently
anticipated to be incurred in March 2012.

 
17.  
Note Purchase Agreement dated August 31, 2011, among the Borrower, Holdings and
the respective purchasers named therein pursuant to which the Borrower issued
the private placement notes described therein on October 27, 2011.

 
 


 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF GUARANTEE AGREEMENT
 
GUARANTEE AGREEMENT, dated as of ___________, 2011, made by AGL RESOURCES INC.,
a Georgia corporation (the “Guarantor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions or entities from
time to time party to the Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Guarantor, AGL CAPITAL CORPORATION,
a Nevada corporation (the “Borrower”), the Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower and to purchase participations in Letters of Credit
issued for the account of the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Credit Agreement, to the
obligation of the Issuing Lenders to issue Letters of Credit for the account of
the Borrower thereunder, and to the obligation of the Lenders to participate in
the Letters of Credit and Swingline Loans, that the Guarantor shall have
executed and delivered this Guarantee to the Administrative Agent for the
ratable benefit of the Lenders; and
 
WHEREAS, the Guarantor is the parent of the Borrower, and it is to the advantage
of the Guarantor that the Lenders make the Loans to the Borrower, the Issuing
Lenders issue the Letters of Credit for the account of the Borrower, and the
Lenders participate in the Letters of Credit and Swingline Loans;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans to the Borrower under the
Credit Agreement, the Issuing Lenders to issue Letters of Credit for the account
of the Borrower thereunder, and the Lenders to participate in the Letters of
Credit and Swingline Loans thereunder, the Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:
 
1. Defined Terms.
 
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
(b) The following term shall have the meaning set forth below:
 
“Lender”:  Each Person that at any time, and from time to time, is a party to
the Credit Agreement as a Lender (as such term is defined in the Credit
Agreement), any Issuing Lender, the Swingline Lender, and any such Lender or
Affiliate of such Lender that is a party to a Specified Hedge Agreement or a
Cash Management Agreement.
 
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section references are to this
Guarantee unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
2. Guarantee.
 
(a) The Guarantor hereby unconditionally, absolutely and irrevocably guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower from time to time as and when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
 
(b) The Guarantor further agrees (i) to pay any and all reasonable out-of-pocket
expenses (including, without limitation, all fees and disbursements of counsel
actually incurred) which may be paid or incurred by the Administrative Agent or
any Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guarantee, (ii) to pay any and all reasonable out-of-pocket expenses
(including, without limitation, all fees and disbursements of counsel actually
incurred) which may be paid or incurred by the Administrative Agent in
connection with any amendment, modification or waiver hereof or consent pursuant
hereto and (iii) to pay, indemnify and hold the Administrative Agent and each
Lender and each of their directors, officers, employees, agents and Affiliates
(collectively, the “Indemnified Parties”) harmless from and against any and all
claims, losses, damages, obligations, liabilities, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of any
kind or nature whatsoever, whether direct, indirect or consequential, that may
at any time be imposed on, incurred by or asserted against any such Indemnified
Party as a result of, arising from or in any way relating to this Guarantee or
the collection or enforcement of the Obligations against the Guarantor
(collectively, the “Indemnified Liabilities”); provided, that the Guarantor
shall have no obligation hereunder to any Indemnified Party with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.  This Guarantee shall remain in full force and effect until the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Revolving Commitments are terminated, notwithstanding that from time to time
prior thereto the Borrower may be free from any Obligations.
 
(c) No payment or payments made by the Borrower or any other Person or received
or collected by the Administrative Agent or any Lender from the Borrower or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments (other than payments made by the
Guarantor in respect of the Obligations or payments received or collected from
the Guarantor in respect of the Obligations), remain liable for the Obligations
until the Obligations are paid in full, no Letter of Credit shall be outstanding
and the Revolving Commitments are terminated.
 
(d) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.
 
3. Right of Set-off.  Upon the occurrence of any Event of Default, the
Administrative Agent and each Lender is hereby irrevocably authorized at any
time and from time to time (unless the Administrative Agent or such Lender, as
applicable, has agreed to the contrary) without notice to the Guarantor, any
such notice being expressly waived by the Guarantor, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against or on account of the Obligations and liabilities of the Guarantor to the
Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against the Guarantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or such Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Lender shall notify
the Guarantor promptly as of any such set-off and the application made by the
Administrative Agent or such Lender, as the case may be, of the proceeds
thereof; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.
 
4. No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Lender, the Guarantor shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
the Guarantor hereunder, until all amounts owing to the Administrative Agent and
the Lenders by the Borrower on account of the Obligations are paid in full, no
Letter of Credit shall be outstanding and the Revolving Commitments
terminated.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.  Additionally, in the event the Borrower
becomes a “debtor” within the meaning of any Debtor Relief Law, the
Administrative Agent shall be entitled, at its option, on behalf of itself and
the Lenders and as attorney-in-fact for the Guarantor, and is hereby authorized
and appointed by the Guarantor, to file proofs of claim on behalf of the
Guarantor and vote the rights of the Guarantor in any plan of reorganization,
and to demand, sue for, collect and receive every payment and distribution on
any indebtedness of the Borrower to the Guarantor in any such proceeding, the
Guarantor hereby assigning to the Administrative Agent all of its rights in
respect of any such claim, including the right to receive payments and
distributions in respect thereof.
 
5. Amendments, etc. with respect to the Obligations; Waiver of Rights.  The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement, any other Loan
Document and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guarantee or any property subject thereto and the
Guarantor hereby waives any defense based on any acts or omissions of the
Administrative Agent or any Lender in the administration of the Obligations, any
guarantee or other liability in respect thereof or any security for the
Obligations or this Guarantee.  When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Borrower or any other guarantor, and
any failure by the Administrative Agent or any Lender to make any such demand or
to collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
 
6. Guarantee Absolute and Unconditional.  The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between the Borrower or the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or the
Guarantor with respect to the Obligations.  This Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Obligations, or of the
Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Guarantor.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Guarantee shall have been satisfied
by payment in full, no Letters of Credit shall be outstanding and the Revolving
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Obligations.
 
7. Reinstatement.  This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
8. Payments.  The Guarantor hereby agrees that the Obligations will be paid to
the Administrative Agent without set-off or counterclaim in U.S. Dollars at the
office of the Administrative Agent set forth in Section 10.2 of the Credit
Agreement.
 
9. Authority of Administrative Agent.  The Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the Guarantor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.
 
10. Notices.  All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor shall be given in the manner and at the
addresses identified in Section 10.2 of the Credit Agreement or at such other
address as shall be identified by such party in accordance with Section 10.2 of
the Credit Agreement.
 
11. Severability.  Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12. Integration.  This Guarantee represents the entire agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.
 
13. Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Administrative Agent, provided that any provision of this
Guarantee may be waived by the Administrative Agent and the Lenders in a letter
or agreement executed by the Administrative Agent or by telex or facsimile
transmission from the Administrative Agent.
 
(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 13(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.
 
(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
14. Section Headings.  The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
15. Successors and Assigns.  This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns.
 
16. GOVERNING LAW.  THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
17. Submission to Jurisdiction; Waivers.  The Guarantor hereby irrevocably and
unconditionally:
 
(a) Submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 10 hereof or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 17 any special, exemplary, punitive or consequential damages.
 
18. WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[SIGNATURES ON FOLLOWING PAGES]
 

[Signature Page to AGL Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
AGL RESOURCES INC.
 
 
By:
   

Name:
Title:
 
Address for Notices:
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Chief Financial Officer
Telecopy:  (404) 584-3509
Telephone:  (404) 584-3580


With a copy to:


AGL Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  General Counsel
Telecopy:  (404) 584-3419
Telephone:  (404) 584-3430



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered to you pursuant to Section 6.2(a) of
the Amended and Restated Credit Agreement, dated as of __________, 2011, as
amended, restated, supplemented or modified from time to time (the “Credit
Agreement”), among AGL RESOURCES INC., a Georgia corporation (“Holdings”), AGL
CAPITAL CORPORATION, a Nevada corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, the “Administrative Agent”).  Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings so defined.
 
1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of Holdings.
 
2. I have reviewed and am familiar with the contents of this Certificate.
 
3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Holdings and its Subsidiaries during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below].
 
4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.
 
[SIGNATURE ON THE FOLLOWING PAGE]

B –
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I execute this Certificate this ___ day of _________,
______.
 
AGL RESOURCES INC.
 
 
By:
   

Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

Attachment 1 to
 Compliance Certificate
 
[Attach Applicable Financial Statements]

B - Attachment
 
 

--------------------------------------------------------------------------------

 

Attachment 2 to
Compliance Certificate
 
The information described herein is as of ____________, 20__, and pertains to
the period from ____________________, 20__, to _________________, 20__.
 
[Set forth Covenant Calculations]
 

B - Attachment
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF CLOSING CERTIFICATE
 
_________, 2011
 
Pursuant to Section 5.1(c) of the Amended and Restated Credit Agreement dated as
of ___________, 2011 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among AGL RESOURCES INC., a Georgia corporation
(“Holdings”), AGL CAPITAL CORPORATION, a Nevada corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned ______________________, in his/her capacity as
______________________ of [the Borrower][Holdings] hereby certifies as follows:
 
1. The representations and warranties of [the Borrower][Holdings] set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
(except to the extent that such representation and warranty is qualified by
materiality, in which case such representation and warranty shall be true and
correct in all respects) on and as of the date hereof with the same effect as if
made on the date hereof, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties were true and correct in all material respects as of such earlier
date.
 
2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to any Loans to be made on the date hereof.
 
3. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date.
 


 
[signatures on following page]
 

C –
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date set forth below.
 


Name:
Title:
Date:  _________, 2011

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.
 
1.
Assignor[s]:
________________________________

 
______________________________
[Assignor [is] [is not] a Defaulting Lender]
 
2.
Assignee[s]:
______________________________

 
______________________________
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 
3.
Borrower(s):
AGL Capital Corporation

 
 
4.
Administrative Agent:
Wells Fargo Bank, N.A., as the administrative agent under the Credit Agreement

 
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of [__________], 2011, among
AGL RESOURCES INC., a Georgia corporation, AGL CAPITAL CORPORATION, a Nevada
corporation, the Lenders parties thereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other agents parties thereto

 
6.           Assigned Interest[s]:
 
Assignor[s]5
Assignee[s]6
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans8
CUSIP Number
   
Revolving Commitment
                                                 



 
[7.
Trade Date:
______________]9

 
[Page break]
 



--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

D –
 
 

--------------------------------------------------------------------------------

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR[S]10
[NAME OF ASSIGNOR]
 
By:                                                                
Title:
 
[NAME OF ASSIGNOR]
 
By:                                                                
Title:
 
ASSIGNEE[S]11
[NAME OF ASSIGNEE]
 
By:                                                                
Title:
 
[NAME OF ASSIGNEE]
 
By:                                                                
Title:
 
[Consented to and]12 Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
  Administrative Agent
 
By:                                                        
Title:
 
[Consented to:]13
 
[NAME OF RELEVANT PARTY]
 
By:                                                        
Title:
 



--------------------------------------------------------------------------------

 
10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

D –
 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
1.           Representations and Warranties.
 
1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower or any of their respective Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document, or (iv) the
performance or observance by Holdings, the Borrower or any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.6 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.
 
3.           General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  THIS
ASSIGNMENT AND ACCEPTANCE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 

D – Annex 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
 
FORM OF DEWEY LEBOEUF LLP LEGAL OPINION
 

E-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
FORM OF KILPATRICK TOWNSEND & STOCKTON LLP LEGAL OPINION
 


 

E-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-3
 
FORM OF WOODBURN AND WEDGE LEGAL OPINION
 

E-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1
 
FORM OF REVOLVING NOTE
 
Borrower’s Taxpayer Identification No. _____________


REVOLVING NOTE




$___________ ____________, 20__
New York, New York




FOR VALUE RECEIVED, AGL CAPITAL CORPORATION, a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of
 
______________________________ (the “Lender”), at the offices of Wells Fargo
Bank, National Association (the “Administrative Agent”) located at One Wells
Fargo Center, 301 South College Street, Charlotte, North Carolina (or at such
other place or places as the Administrative Agent may designate), at the times
and in the manner provided in the Amended and Restated Credit Agreement, dated
as of _______________, 2011 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the Borrower, AGL Resources Inc., a
Georgia corporation, the Lenders from time to time parties thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Revolving Loans made by the
Lender, under the terms and conditions of this promissory note (this “Revolving
Note”) and the Credit Agreement.  The defined terms in the Credit Agreement are
used herein with the same meaning.  The Borrower also promises to pay interest
on the aggregate unpaid principal amount of this Revolving Note at the rates
applicable thereto from time to time as provided in the Credit Agreement.
 
This Revolving Note is one of a series of Revolving Notes referred to in the
Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement.  All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.
 
In the event of an acceleration of the maturity of this Revolving Note, this
Revolving Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
 
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
 
This Revolving Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive general jurisdiction of the courts of the State
of New York, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof, although the Lender shall not be
limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




AGL CAPITAL CORPORATION




By:           ________________________________


Title:           ________________________________





F-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2
 
FORM OF SWINGLINE NOTE
 
Borrower’s Taxpayer Identification No. _____________


SWINGLINE NOTE




$125,000,000.00 ____________, 20__
New York, New York




FOR VALUE RECEIVED, AGL CAPITAL CORPORATION, a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association (the “Administrative Agent”) located
at One Wells Fargo Center, 301 South College Street, Charlotte, North Carolina
(or at such other place or places as the Administrative Agent may designate), at
the times and in the manner provided in the Amended and Restated Credit
Agreement, dated as of _______________, 2011 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), among the Borrower, AGL
Resources Inc., a Georgia corporation, the Lenders from time to time parties
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
the principal sum of
 
ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000.00), or such lesser amount
as may constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement.  The defined terms in the Credit
Agreement are used herein with the same meaning.  The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.
 
This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement.  All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Swingline Note.
 
In the event of an acceleration of the maturity of this Swingline Note, this
Swingline Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
 
In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
 
This Swingline Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive general jurisdiction of the courts of the State
of New York, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof, although the Swingline Lender shall
not be limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




AGL CAPITAL CORPORATION




By:           ________________________________


Title:           ________________________________

F-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (this “Joinder Agreement”) is made this ____ day of
___________, 20__, by __________________, a _________________ (the “Assuming
Lender”).  Reference is made to the Amended and Restated Credit Agreement, dated
as of _______________, 2011 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among AGL Resources Inc., a Georgia
corporation (“Holdings”), AGL Capital Corporation, a Nevada corporation (the
“Borrower”), the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.  Terms defined in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used herein as defined therein.
 
The Assuming Lender hereby agrees as follows:
 
1.           Joinder Agreement.  Subject to the terms and conditions hereof and
of the Credit Agreement, the Assuming Lender hereby agrees to become a Lender
under the Credit Agreement with a Revolving Commitment of _______________
Dollars ($__________).  After giving effect to this Joinder Agreement and the
adjustments required under Section 2.22(c) of the Credit Agreement, the Assuming
Lender’s Revolving Commitment, the aggregate outstanding principal amounts of
the Revolving Loans owing to the Assuming Lender and the Assuming Lender’s pro
rata share of the aggregate principal amount of all Revolving Loans plus all L/C
Obligations will be as set forth in Item 4 of Annex I attached hereto.
 
2.           Assuming Lender Representations.  The Assuming Lender (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements of Holdings delivered to the Administrative Agent pursuant
to the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Joinder Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf under the Credit Documents, and to
exercise such powers and to perform such duties, as are specifically delegated
to or required of the Administrative Agent by the terms thereof, together with
such other powers as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender;
(vi) specifies as its address for payments and notices the office set forth
beneath its name on its signature page hereto; and (vii) has delivered any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed.
 
3.           Effective Date.  Following the execution of this Joinder Agreement
by the Assuming Lender, an executed original hereof, together with all
attachments hereto, shall be delivered to the Administrative Agent.  The
effective date of this Joinder Agreement (the “Effective Date”) shall be the
date of execution hereof by the Borrower, Holdings, the Administrative Agent and
the Assuming Lender.  As of the Effective Date, the Assuming Lender shall be a
party to the Credit Agreement and, to the extent provided in this Joinder
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other Loan Documents.
 
4.           Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
5.           Entire Agreement.  This Joinder Agreement, together with the Credit
Agreement and the other Loan Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof.
 
6.           Successors and Assigns.  This Joinder Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their successors
and assigns.
 
7.           Counterparts.  This Joinder Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same instrument.
 
[signatures on following page]

G –
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.
 
 
[INSERT NAME OF ASSUMING LENDER]

 
By:           ____________________________
Name:
Title:
 
Accepted this ___ day of
_____________, _____:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   as Administrative Agent
 
By:           ____________________________
Name:
Title:
 
Consented and agreed to:
 
 
 
AGL CAPITAL CORPORATION

 
By:           ____________________________
Name:
Title:
 
 
AGL RESOURCES INC.

 
By:           ____________________________
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
1.           Borrower:                      AGL Capital Corporation
 
2.           Name and Date of Credit Agreement:
 
Amended and Restated Credit Agreement, dated as of _________, 2011, among the
Borrower, AGL Resources Inc., a Georgia corporation, the Lenders from time to
time parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
 
3.           Date of Joinder Agreement:  ___________, 20___.
 
4.
Amounts (as of date of adjustment pursuant to Section 2.20(c) of the Credit
Agreement):

 

 
Aggregate Amount of Commitment / Loans for all Lenders
Amount of Commitment / Loans of Assuming Lender
Percentage of Aggregate Commitment / Loans / LC Obligations14
Commitment / Loans:
$____________
$____________
___________%

5.           Addresses for Payments and Notices:
 
 
Assuming Lender:
For Funding/Notices:

 
 
__________________________

 
 
__________________________

 
 
__________________________

 
 
__________________________

 
 
Telecopy: (___) __________

 
 
Reference:

 
For Payments:
 
__________________________
 
__________________________
 
__________________________
 
__________________________
 
Telecopy: (___)__________
 
Reference:
 
6.           Effective Date:  _______________, 20___ (in accordance with Section
3).
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H-1
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of _______________, 2011 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the AGL Resources Inc., a Georgia
corporation, AGL Capital Corporation, a Nevada corporation (the “Borrower”), the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 



--------------------------------------------------------------------------------

 
14 Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment / Loans of all Lenders thereunder.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-2
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of _______________, 2011 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the AGL Resources Inc., a Georgia
corporation, AGL Capital Corporation, a Nevada corporation (the “Borrower”), the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
Non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-3
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of _______________, 2011 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the AGL Resources Inc., a Georgia
corporation, AGL Capital Corporation, a Nevada corporation (the “Borrower”), the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-4
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of _______________, 2011 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the AGL Resources Inc., a Georgia
corporation, AGL Capital Corporation, a Nevada corporation (the “Borrower”), the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 
